Exhibit 10.3
EXECUTION VERSION
EMPLOYEE MATTERS AGREEMENT
among
CADBURY PLC
CADBURY SCHWEPPES, PLC
and
DR PEPPER SNAPPLE GROUP, INC.
Dated as of May 1, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE   ARTICLE 1

 
        SCOPE AND DEFINITIONS

 
       
Section 1.01 Scope
    1  
Section 1.02 Definitions
    2  
Section 1.03 Interpretation
    5  
 
        ARTICLE 2

 
        ASSIGNMENT OF EMPLOYEES

 
       
Section 2.01 Active Employees
    6  
Section 2.02 Former Employees
    6  
Section 2.03 Employment Law Obligations
    7  
Section 2.04 Employee Records
    7  
 
        ARTICLE 3

 
        EQUITY COMPENSATION PLANS

 
       
Section 3.02 Share Option Plans
    9  
Section 3.03 Long Term Incentive Plan
    10  
Section 3.04 Bonus Share Retention Plan
    10  
Section 3.05 International Share Award Plan
    11  
Section 3.06 Employee Share Option Plans
    11  
Section 3.07 Responsibility for Tax Withholding, Reporting, and Social Insurance
Contributions
    12  
Section 3.08 No Change of Control
    12  
Section 3.09 Compliance with Section 409A
    12  
 
        ARTICLE 4

 
        GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES

 
       
Section 4.01 General Principle
    12  
Section 4.02 Establishment of DPSG Plans
    14  
Section 4.03 Transfer of Assets and Liabilities
    14  
Section 4.04 Service Credit
    14  
Section 4.05 Plan Administration
    15  

 i 

 



--------------------------------------------------------------------------------



 



              PAGE   ARTICLE 5

 
        U.S. PENSION PLAN SPIN-OFF

 
       
Section 5.01 General Principle
    16  
Section 5.02 Determination and Transfer of Initial Transfer Amount
    16  
Section 5.03 Determination of the Final Pension Transfer Amount
    17  
Section 5.04 True-Up Adjustment
    18  
Section 5.05 Form and Selection of Assets to be Transferred
    18  
 
        ARTICLE 6

 
        U.S. 401(K) PLAN

 
       
Section 6.01 General Principle
    18  
Section 6.02 Transfer of Accounts
    19  
Section 6.03 Funding of 2008 Matching Contribution
    19  
 
        ARTICLE 7

 
        U.S. WELFARE BENEFIT PLANS

 
       
Section 7.01 General Principle.
    20  
Section 7.02 Establishment of DPSG Plans
    20  
Section 7.03 Insurance Contracts
    21  
Section 7.04 Third Party Vendors
    21  
 
        ARTICLE 8

 
        FRINGE BENEFIT AND OTHER U.S. PLANS AND PROGRAMS

 
        ARTICLE 9

 
        WORKERS COMPENSATION AND UNEMPLOYMENT COMPENSATION

 
        ARTICLE 10

 
        COMPENSATION MATTERS AND GENERAL BENEFIT AND EMPLOYEE MATTERS

 
       
Section 10.01 Restrictive Covenants in Employment and Other Agreements
    22  
Section 10.02 Severance
    22  
Section 10.03 Accrued Vacation Days Off
    23  
Section 10.04 Leaves of Absence
    23  
Section 10.05 Cadbury Obligations
    23  
Section 10.06 Collective Bargaining Agreements
    23  

ii

 



--------------------------------------------------------------------------------



 



              PAGE   ARTICLE 11

 
        CANADIAN EMPLOYEE MATTERS

 
        ARTICLE 12

 
        GENERAL PROVISIONS

 
       
Section 12.01 Preservation of Rights to Amend
    24  
Section 12.02 Confidentiality
    24  
Section 12.03 Administrative Complaints/Litigation
    24  
Section 12.04 Reimbursement and Indemnification
    24  
Section 12.05 Costs of Compliance with Agreement
    25  
 
        ARTICLE 13

 
        MISCELLANEOUS

 
       
Section 13.01 Notices
    25  
Section 13.02 Amendments; No Waivers
    26  
Section 13.03 Successors and Assigns
    26  
Section 13.04 Governing Law
    26  
Section 13.05 Counterparts; Effectiveness; Third-Party Beneficiaries
    26  
Section 13.06 Entire Agreement
    27  
Section 13.07 Jurisdiction
    27  
Section 13.08 Waiver of Jury Trial
    27  
Section 13.09 Severability
    27  
Section 13.10 Survival
    27  
Section 13.11 Captions
    28  
Section 13.12 Specific Performance
    28  
Section 13.13 Mutual Drafting
    28  
Section 13.14 Operating Committee
    28  
Section 13.15 Effect if Distribution Does Not Occur
    29  
Section 13.16 Corporate Authorization
    29  

iii

 



--------------------------------------------------------------------------------



 



EMPLOYEE MATTERS AGREEMENT
          THIS EMPLOYEE MATTERS AGREEMENT dated as of May 1, 2008 among Cadbury
Schweppes, plc, a United Kingdom public limited company incorporated in England
and Wales with the registered number 0052457 and whose registered office is at
25 Berkley Square, London W1J 6HB (“Cadbury”), Dr Pepper Snapple Group, Inc., a
Delaware corporation (“DPSG”) and, solely for the purposes of Section 10.05,
Cadbury plc, a United Kingdom public limited company incorporated in England and
Wales with the registered number 0052457 and whose registered office is at 25
Berkley Square, London W1J 6HB (“Cadbury plc”). Each of Cadbury and DPSG is
sometimes referred to herein as a “Party” and together, as the “Parties”.
RECITALS
          WHEREAS, Cadbury, Cadbury plc and DPSG have entered into a Separation
and Distribution Agreement as of the date hereof (the “Separation Agreement”)
pursuant to which (i) Cadbury will become a wholly-owned subsidiary of Cadbury
plc; (ii) Cadbury and/or one or more members of the Cadbury plc Group will,
collectively, retain or acquire beneficial ownership of all of the Cadbury plc
Assets and Assume all of the Cadbury plc Liabilities and DPSG and/or one or more
members of the DPSG Group will, collectively, retain or acquire beneficial
ownership of all of the Beverages Assets and Assume all of the Beverages
Liabilities (as such terms are defined in the Separation Agreement); and
(iii) DPSG will distribute to the holders of Cadbury plc Ordinary Shares on a
pro rata basis, without any consideration being paid by such holders, all of the
outstanding shares of Common Stock, par value $0.01 per share, of DPSG..
          WHEREAS, in connection with the Distribution, Cadbury, Cadbury plc and
DPSG desire to enter into this Employee Matters Agreement as a complement to the
Separation Agreement.
          NOW THEREFORE, in consideration of the mutual covenants contained
herein and in the Separation Agreement, Cadbury, Cadbury plc and DPSG hereto
agree as follows:
ARTICLE 1
SCOPE AND DEFINITIONS
          Section 1.01 Scope. Notwithstanding anything to the contrary contained
herein (i) this Agreement shall not apply with respect to any Employee whose
primary employer within the Cadbury Group or DPSG Group is or was an entity
domiciled in Mexico and (ii) the terms of this Agreement shall apply only to the
extent relevant with respect to the appropriate treatment of any Employee whose
primary employer within the Cadbury Group or DPSG Group is or was an entity
domiciled in a country other than Canada or the U.S. (including Puerto Rico).
For the avoidance of doubt, any relevant portions of this Agreement shall apply
with respect to the Employees listed on Schedule 1.01(i) hereof (who are
Employees who are or have been located

1



--------------------------------------------------------------------------------



 



outside the U.S., but are or have been covered under U.S. compensation and
benefit plans and arrangements).
          Section 1.02 Definitions. Unless otherwise defined herein, each
capitalized term shall have the meaning specified for such term in the
Separation Agreement. As used in this Agreement:
          “Agreement” means this Employee Matters Agreement together with those
parts of the Separation Agreement referenced herein, all Schedules hereto and
all amendments, modifications and changes hereto and thereto.
          “BSRP” means the Cadbury Schweppes Bonus Share Retention Plan 2004.
          “Business Day” means any day, other than a Saturday, a Sunday or a day
on which banks in New York, New York are authorized or obligated by law to
close.
          “Cadbury 401(k) Plan” means the Cadbury Adams Holdings LLC Employees’
Savings Incentive Plan.
          “Cadbury Business Employee” means any individual who is, immediately
prior to the Distribution, employed by Cadbury or any of its Subsidiaries or
Affiliates and is not a DPSG Business Employee.
          “Cadbury Committee” shall mean the Remuneration Committee of the Board
of Directors of Cadbury or another duly authorized committee of the Board.
          “Cadbury Employee Share Schemes” means the BSRP, the LTIP, the ISAP,
the Share Option Plans and the Employees Share Option Plans.
          “Cadbury Initial Price” shall mean the market value (within the
meaning of section 272(3) of the UK Taxation of Chargeable Gains Act 1992) of
Cadbury plc Ordinary Shares on the first day of dealings in Cadbury plc Ordinary
Shares on the London Stock Exchange following the Scheme becoming effective or
such other value of a Cadbury plc Ordinary Share on or about that date as the
Cadbury Committee may agree with HMRC for the purposes of determining the number
of Cadbury plc Ordinary Shares over which replacement options may be granted as
referred to in clause (i) of the definition of Exchange Ratio.
          “Cadbury Final Price” shall mean the market value (within the meaning
of section 272(3) of the UK Taxation of Chargeable Gains Act 1992) of Cadbury
Ordinary Shares on the last day of dealings in Cadbury Ordinary Shares
immediately prior to the Scheme becoming effective or such other value of a
Cadbury Ordinary Share on or about that date as the Cadbury Committee may agree
with HMRC for the purposes of determining the number of Cadbury Ordinary Shares
over which a replacement option may be granted as referred to in clause (i) of
the definition of Exchange Ratio.
          “Cadbury Non-ERISA U.S. Benefit Arrangement” means any Non-ERISA U.S.
Benefit Arrangement sponsored or maintained by Cadbury.

 



--------------------------------------------------------------------------------



 



          “Cadbury Ordinary Shares” means the ordinary shares of 12.5 pence each
in the capital of Cadbury.
          “Cadbury Pension Plan” means the Cadbury Adams Holdings LLC Personal
Pension Account Plan, the Cadbury Adams Holdings LLC Supplemental Executive
Retirement Plan and the Cadbury Adams Holdings LLC Pension Equalization Plan.
          “Cadbury Pension and Welfare Benefit Plan” means any Pension Plan or
Welfare Plan sponsored or maintained by Cadbury or a Cadbury Subsidiary.
          “Cadbury plc Ordinary Shares” means the ordinary shares of Cadbury
plc.
          “Cadbury Retiree Medical Plan” means that portion of the Cadbury
Health and Welfare Benefits Plan that provides post-employment medical benefits
beyond those required to be provided pursuant to COBRA. This includes the
Cadbury Schweppes $25,000 Retiree Health Plan and the Cadbury Schweppes Retiree
Health Plan.
          “Cadbury Subsidiary” means any entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are expected to
be directly or indirectly owned by Cadbury immediately after the Distribution.
          “Circular” means the circular and explanatory statement dated
March 19, 2008 to the holders of Cadbury Ordinary Shares.
          “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as codified at Part 6 of Subtitle B of Title I of ERISA and at IRS Code
Section 4980B, as amended.
          “Code” means the U.S. Internal Revenue Code of 1986, as amended.
          “Distribution” shall have the meaning set forth in Section 1.01 of the
Separation Agreement.
          “Distribution Date” shall have the meaning set forth in Section 1.01
of the Separation Agreement.
          “DPSG Business Employee” means any individual who is, immediately
prior to the Distribution, employed by DPSG or any of their respective
Subsidiaries. A DPSG Business Employee may not be a Cadbury Business Employee.
          “DPSG Legacy Equity Plans” shall mean one or more plans adopted by
DPSG and approved by Cadbury, as sole shareholder of DPSG, under the authority
of which the DPSG equity awards described in Article 3 shall be issued.
          “DPSG Non-ERISA U.S. Benefit Arrangement” means any Non-ERISA U.S.
Benefit Arrangement sponsored or maintained by DPSG.

 



--------------------------------------------------------------------------------



 



          “DPSG Pension and Welfare Benefit Plan” means any Pension Plan or
Welfare Plan sponsored or maintained by DPSG or a DPSG Subsidiary.
          “DPSG Subsidiary” means any entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are expected to
be directly or indirectly owned by DPSG immediately after the Distribution.
          “Employee” means any Cadbury Business Employee or Former Cadbury
Employee or DPSG Business Employee or Former DPSG Employee.
          “Employees Share Option Plans” means the Cadbury Schweppes plc US
Employees Share Option Plan 2005 and the Cadbury Schweppes plc Americas
Employees Share Option Plan 2005.
          “ERISA” means the U.S. Employee Retirement Income Security Act of
1974, as amended.
          “Exchange Ratio” means:

  (i)   where an option granted under a Cadbury Employee Share Scheme, or a part
thereof, which is approved by HMRC, is exchanged for an option over Cadbury plc
Ordinary Shares, the ratio agreed by HMRC for determining the number of Cadbury
plc Ordinary Shares over which the replacement option is granted; and     (ii)  
where an option or award granted under any other Cadbury Employee Share Scheme,
or a part thereof, is exchanged or converted into an option or award over
Cadbury plc Ordinary Shares or DPSG Common Stock, such ratio as is determined by
the Cadbury Committee which is, in its opinion, consistent with the ratio
referred to in clause (i) or the basis for determining the ratio in clause (i).

          “FMLA” means the U.S. Family Medical Leave Act, as amended.
          “Former DPSG Employees” has the meaning set forth in Section 2.02(c).
          “Former Cadbury Employees” has the meaning set forth in
Section 2.02(b).
          “HMRC” means HM Revenue & Customs.
          “IRS” means the U.S. Internal Revenue Service.
          “ISAP” means the Cadbury Schweppes International Share Award Plan.
          “LTIP” means the Cadbury Schweppes Long Term Incentive Plans 1997 and
2004.

 



--------------------------------------------------------------------------------



 



          “Non-ERISA U.S. Benefit Arrangement” means any contract, agreement,
policy, practice, program, plan, trust or arrangement, other than a Pension Plan
or Welfare Plan, providing for benefits, perquisites or compensation of any
nature to any Employee, or to any family member, dependent or beneficiary of any
such Employee, including, without limitation, disability, severance, health,
dental, life, accidental death and dismemberment, travel and accident, tuition
reimbursement, vacation, sick, personal or bereavement days, holidays,
retirement, deferred compensation, profit sharing, bonus, stock-based
compensation or other forms of incentive compensation.
          “Pension Plan” means any pension plan as defined in Section 3(2) of
ERISA, without regard to Section 4(b)(4) or 4(b)(5) of ERISA.
          “Scheme” means the proposed scheme of arrangement under Section 425 of
the United Kingdom Companies Act 1985 between Cadbury and its shareholders as
set forth in the Circular.
          “Share Option Plans” means the Cadbury Schweppes Share Option Plan
2004 and the Cadbury Schweppes (New Issue) Share Option Plan 2004.
          “Welfare Plan” means any employee welfare plan as defined in
Section 3(1) of ERISA, without regard to Section 4(b)(4) of ERISA.
          “WARN” means the U.S. Workers Adjustment Retraining and Notification
Act, as amended and any applicable state or local law equivalent.
          Section 1.03 Interpretation. In this Agreement, unless the context
clearly indicates otherwise:
     (a) words used in the singular include the plural and words used in the
plural include the singular;
     (b) references to any Person include such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Agreement, and a reference to such Person’s “Affiliates” shall be deemed to mean
such Person’s Affiliates following the Distribution;
     (c) references to any gender include the other gender;
     (d) accounting terms used herein shall have the meanings historically
ascribed to them by Cadbury and its Subsidiaries, including DPSG, in its and
their internal accounting and financial policies and procedures in effect prior
to the date of this Agreement;
     (e) if there is any conflict between the provisions of the Separation
Agreement and this Agreement, the provisions of this Agreement shall control
with respect to the subject matter hereof; if there is any conflict between the
provisions of the body of this Agreement and the Schedules hereto, the
provisions of the body of this Agreement shall control unless explicitly stated
otherwise in such Schedule;

 



--------------------------------------------------------------------------------



 



     (f) the titles to Articles and headings of Sections contained in this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of or to affect the meaning or interpretation of this
Agreement; and
     (g) unless otherwise specified in this Agreement, all references to dollar
amounts herein shall be in respect of lawful currency of the United States.
ARTICLE 2
ASSIGNMENT OF EMPLOYEES
          Section 2.01 Active Employees.
     (a) DPSG Business Employees. Except as otherwise set forth in this
Agreement, effective not later than the Distribution Date, the employment of
each DPSG Business Employee who is employed by Cadbury or a Cadbury Subsidiary
shall be assigned and transferred to DPSG or a DPSG Subsidiary. As of the
Distribution Date, DPSG shall and shall cause each DPSG Subsidiary to continue
the employment of each DPSG Business Employee who is employed by DPSG or a DPSG
Subsidiary.
     (b) Cadbury Business Employees. Effective not later than the Distribution
Date, the employment of each Cadbury Business Employee who is employed by DPSG
or a DPSG Subsidiary shall be assigned and transferred to Cadbury or a Cadbury
Subsidiary. As of the Distribution Date, Cadbury shall and shall cause each
Cadbury Subsidiary to continue the employment of each Cadbury Business Employee
who is employed by Cadbury or a Cadbury Subsidiary.
     (c) At-Will Status. Notwithstanding the above or any other provision of
this Agreement, nothing in this Agreement shall create any obligation on the
part of Cadbury, DPSG or any of their respective Affiliates to continue the
employment of any employee for any definite period following the Distribution
Date or to change the employment status of any employee from “at will,” to the
extent such employee is an “at will” employee under applicable law.
     (d) Severance. The Distribution and the assignment, transfer or
continuation of the employment of employees in connection therewith shall not be
deemed a severance of employment of any employee for purposes of any plan,
policy, practice or arrangement of Cadbury, DPSG or any of their respective
Subsidiaries, except as otherwise provided herein.
          Section 2.02 Former Employees.
     (a) General Principal. Except as otherwise provided in this Agreement, each
former employee of Cadbury or any Cadbury Subsidiary or DPSG or any DPSG
Subsidiary as of the Distribution Date will be considered a former employee of
the business as to which his or her duties were primarily related immediately
prior to his or her termination of employment with all of Cadbury, DPSG and
their respective Affiliates.
     (b) Former Cadbury Employees. For these purposes, former employees of
Cadbury and the Cadbury Subsidiaries shall be deemed to include all employees
who, as of their last day

 



--------------------------------------------------------------------------------



 



of employment with all of Cadbury, DPSG and their respective Affiliates, had
employment duties primarily related to the Cadbury Business (collectively, the
“Former Cadbury Employees”).
     (c) Former DPSG Employees. Except with respect to those individuals set
forth on Schedule 2.02(c), former employees of DPSG and the DPSG Subsidiaries
shall be deemed to include all employees who, as of their last day of employment
with all of Cadbury, DPSG and their respective Affiliates, had employment duties
primarily related to the DPSG Business (collectively, the “Former DPSG
Employees”).
          Section 2.03 Employment Law Obligations.
     (a) WARN Act. Cadbury and the Cadbury Subsidiaries shall be responsible for
providing any necessary WARN notice (and meeting any similar state law notice
requirements) with respect to any termination of any Cadbury Business Employee.
DPSG and the DPSG Subsidiaries shall be responsible for providing any necessary
WARN notice (and meeting any similar state law notice requirements) with respect
to any termination of any DPSG Business Employee; provided, however, that
Cadbury and the Cadbury Subsidiaries shall be responsible for providing any
necessary WARN notice (and any similar state law notice requirements) to any
DPSG Business Employee or any governmental authority in connection with any
transfer of the employment of any DPSG Business Employee from a Cadbury Group
entity to a DPSG Group entity in contemplation of the Distribution.
     (b) Compliance With Employment Laws. On and after the Distribution Date
(i) Cadbury and the Cadbury Subsidiaries shall be responsible for adopting and
maintaining any policies or practices, and for all other actions and inactions,
necessary to comply with employment-related laws and requirements relating to
the employment of the Cadbury Business Employees and the treatment of the Former
Cadbury Employees in respect of their former employment with Cadbury and its
Affiliates and (ii) DPSG and the DPSG Subsidiaries shall be responsible for
adopting and maintaining any policies or practices, and for all other actions
and inactions, necessary to comply with employment-related laws and requirements
relating to the employment of the DPSG Business Employees and the treatment of
the Former DPSG Employees in respect of their former employment with DPSG and
their respective Affiliates.
          Section 2.04 Employee Records.
     (a) Records Relating to Cadbury Business Employees and Former Cadbury
Employees. All records and data in any form relating to Cadbury Business
Employees and Former Cadbury Employees shall be the property of Cadbury, except
that data pertaining to such an employee and relating to any period that such
employee was employed by DPSG or a DPSG Subsidiary prior to the Distribution
shall be jointly owned by Cadbury and DPSG.
     (b) Records Relating to DPSG Business Employees and Former DPSG Employees.
All records and data in any form relating to DPSG Business Employees and Former
DPSG Employees shall be the property of DPSG, except that data pertaining to
such an employee and relating to any period that such employee was employed by
Cadbury, DPSG or any of their respective Subsidiaries prior to the Distribution
shall be jointly owned by Cadbury and DPSG.

 



--------------------------------------------------------------------------------



 



     (c) Sharing of Records. The Parties shall use their respective reasonable
commercial efforts to provide each other such records and information only as
necessary or appropriate to carry out their obligations under applicable law
(including, without limitation, any relevant privacy protection laws or
regulations in any applicable jurisdictions), this Agreement or the Separation
Agreement or the Transition Services Agreement, or for the purposes of
administering their respective employee benefit plans and policies. Subject to
applicable law, all information and records regarding employment and personnel
matters of DPSG Business Employees and Former DPSG Employees shall be accessed,
retained, held, used, copied and transmitted after the Distribution Date by DPSG
in accordance with all laws and policies relating to the collection, storage,
retention, use, transmittal, disclosure and destruction of such records. The
Parties shall reimburse each other for any reasonable costs incurred in copying
or transmitting any records requested pursuant to this Section 2.04.
     (d) Access to Records. To the extent consistent with this Agreement and any
applicable privacy protection laws or regulations, access to such records after
the Distribution Date will be provided to Cadbury and DPSG in accordance with
the Separation Agreement. In addition, notwithstanding anything to the contrary,
Cadbury shall retain reasonable access to those records necessary for Cadbury’s
continued administration of any plans or programs on behalf of Employees after
the Distribution Date, provided that such access shall be limited to individuals
who have a job-related need to access such records. Cadbury shall also retain
copies of all restrictive covenant agreements with any DPSG Business Employee or
Former DPSG Employee in which Cadbury has a valid business interest.
     (e) Maintenance of Records. With respect to retaining, destroying,
transferring, sharing, copying and permitting access to all such information,
Cadbury and DPSG shall each comply with all applicable laws, regulations and
internal policies, and each Party shall indemnify and hold harmless the other
Party from and against any and all liability, claims, actions, and damages that
arise from a failure (by the indemnifying party or its agents) to so comply with
all applicable laws, regulations and internal policies applicable to such
information.
     (f) No Access to Computer Systems or Files. Except as set forth in the
Separation Agreement or the Transition Services Agreement, no provision of this
Agreement shall give either Party direct access to the computer systems or other
files, records or databases of the other Party, unless specifically permitted by
the owner of such systems, files, records or databases.
     (g) Relation to Separation Agreement. The provisions of this Section 2.04
shall be in addition to, and not in derogation of, the provisions of the
Separation Agreement governing Confidential Information and access to and use of
employees, information and records, including Sections of the Separation
Agreement.
     (h) Confidentiality. Except as otherwise set forth in this Agreement, all
records and data relating to Employees shall, in each case, be subject to the
confidentiality provisions of the Separation Agreement.
     (i) Cooperation. DPSG and Cadbury and their respective Affiliates shall use
reasonable commercial efforts to cooperate to share, retain and maintain data
and records that are necessary or appropriate to further the purposes of this
Section 2.04 and for each other to

 



--------------------------------------------------------------------------------



 



administer their respective benefit plans to the extent consistent with this
Agreement and applicable law. Except as provided under the Transition Services
Agreement, neither DPSG nor Cadbury shall charge the other any fee for such
cooperation. The parties agree to cooperate as long as is reasonably necessary
to further the purposes of this Section 2.04.
ARTICLE 3
EQUITY COMPENSATION PLANS
          Section 3.01 General Principles.
     (a) For the avoidance of doubt, the provisions of this Article 3 shall not
apply unless the Distribution takes place. Cadbury and DPSG shall take any and
all action as shall be necessary and appropriate to further the provisions of
Article 3.
     (b) Each DPSG Business Employee shall be treated for the purposes of the
Cadbury Employee Share Schemes as having ceased to be an employee of Cadbury at
the Distribution Date.
     (c) Where an award granted under the DPSG Legacy Equity Plans replaces an
award under the Cadbury Employee Share Schemes in accordance with the provisions
of this Article 3, such award shall be on terms which are in all material
respects identical to the terms of the award which it replaces having regard to
the fact that those terms are the terms which are applicable to a good leaver
under the relevant Cadbury Employee Share Scheme but subject to any necessary
changes to take into account that (i) the award relates to DPSG Common Stock,
(ii) the DPSG Legacy Equity Plan is administered by DPSG and (iii) the award is
not subject to any performance conditions.
     Section 3.02 Share Option Plans. Each unexercised option of a DPSG Business
Employee on the Distribution Date shall be converted in accordance with the
rules of the applicable Share Option Plan into an option over Cadbury plc
Ordinary Shares. The number of Cadbury plc Ordinary Shares shall be determined
based on the Exchange Ratio. The aggregate exercise price of the substitute
option shall be the same as the aggregate exercise price of the option that it
replaces except (i) that it shall be in US dollars and (ii) for any adjustments
that the Cadbury Committee determines to be appropriate if the Exchange Ratio
does not result in a whole number of Cadbury plc Ordinary Shares. Such
substituted options shall, in the sole discretion of the Cadbury Committee,
preserve the aggregate intrinsic value of the original options for which they
are substituted and the ratio in the original option of the exercise price to
the fair market value of the stock by adjusting the number of shares purchasable
and the exercise price, based on the a comparison of the Cadbury Final Price and
the Cadbury Initial Price. Such substitute options shall:
          (i) if they represent options granted before May 2005, be fully vested
and exercisable for a period of 12 months after the Distribution Date; and
          (ii) if they represent options granted after April 2005, be fully
vested and exercisable for a period of 12 months starting on the third
anniversary of the grant date of the options that they represent.

 



--------------------------------------------------------------------------------



 



          Section 3.03 Long Term Incentive Plan.
     (a) Contingent Share Awards. Subject to the Scheme becoming effective, each
Contingent Share Award (as defined in the rules of the relevant LTIP) of a DPSG
Business Employee shall be converted based on the Exchange Ratio into a
Contingent Share Award over Cadbury plc Ordinary Shares in accordance with the
rules of the relevant LTIP and those shares shall be released to the DPSG
Business Employee in accordance with the rules of the relevant LTIP within sixty
(60) days following the Distribution Date.
     (b) Basic Awards.
     (i) The performance conditions applying to Basic Awards (as defined in the
rules of the relevant LTIP) of each DPSG Business Employee participating in the
LTIPs shall be measured using the fair value methodology basis described in
paragraph 16 of Part I of the Circular to determine the number of Cadbury
Ordinary Shares that shall (subject to the following provisions) become payable
under those awards at the end of the relevant performance periods.
     (ii) The number of Cadbury Ordinary Shares subject to each Basic Award held
by each DPSG Business Employee, as determined in accordance with
Section 3.03(a), shall then be reduced on a time pro-rated basis having regard
to the proportion of the relevant performance period applicable to that Basic
Award completed prior to the Distribution Date and converted based on the
Exchange Ratio into an award over DPSG Common Stock to be granted by DPSG under
the applicable DPSG Legacy Equity Plan. The DPSG Common Stock subject to the
replacement award shall be released to the DPSG Business Employee within sixty
(60) days following the end of the performance period originally applicable to
the relevant Basic Award.
          Section 3.04 Bonus Share Retention Plan.
     (a) Each Matching Award (as defined in the rules of the BSRP) consists of a
service-related element and a performance-related element. The performance
conditions applying to the performance-related element of the Matching Award of
each DPSG Business Employee shall be measured using the fair value methodology
basis described in paragraph 16 of Part I of the Circular to determine the
number of Cadbury Ordinary Shares that shall (subject to the following
provisions) become due under that performance-related element of those awards at
the end of the relevant performance period.
     (b) The number of Cadbury Ordinary Shares subject to each Matching Award
held by each DPSG Business Employee, (being the aggregate of the Cadbury
Ordinary Shares subject to the service-related element and the Cadbury Ordinary
Shares subject to the performance-related element as determined in accordance
with Section 3.04(a), shall then be reduced on a pro-rated basis having regard
to the proportion of the relevant performance period applicable to that Matching
Award completed prior to the Distribution Date and converted based on the
Exchange Ratio into an award over DPSG Common Stock to be granted by DPSG under
the applicable DPSG Legacy Equity Plan. The DPSG Common Stock shall be released
to the DPSG Business

 



--------------------------------------------------------------------------------



 



Employee within sixty (60) days following the end of the original performance
period applicable to the relevant Matching Award.
     (c) Each Basic Award held by a DPSG Business Employee shall be converted
based on the Exchange Ratio into an award over DPSG Common Stock to be granted
by DPSG under the applicable DPSG Legacy Equity Plan. The DPSG Common Stock
shall be released to the DPSG Business Employee within sixty (60) days following
the end of the original performance period applicable to the Matching Award that
is related to that Basic Award.
     Section 3.05 International Share Award Plan.
     (a) Awards with Performance Conditions. This Section 3.05(a) shall apply to
Conditional Awards (as each is defined in the rules of the ISAP) which are
subject to performance conditions.
     (i) The performance conditions applicable to the Conditional Awards shall
be measured using the fair value methodology basis described in paragraph 16 of
Part I of the Circular to determine the number of Cadbury Ordinary Shares that
shall (subject to the following provisions) become payable under those awards at
the end of the relevant performance period.
     (ii) The number of Cadbury Ordinary Shares subject to each award held by a
DPSG Business Employee, as determined in accordance with Section 3.05(b), shall
then be reduced on a pro-rated basis having regard to the proportion of the
relevant performance period applicable to that award completed prior to the
Distribution Date and converted based on the Exchange Ratio into an award over
DPSG Common Stock to be granted by DPSG under the applicable DPSG Legacy Equity
Plan. The DPSG Common Stock shall be distributed to the DPSG Business Employee
within sixty (60) days following the end of the original performance period
applicable to the relevant Conditional Award.
     (b) Awards without Performance Conditions. This Section 3.05(b) shall apply
to Conditional Awards (as each is defined in the rules of the ISAP) which are
not subject to performance conditions. Each award held by a DPSG Business
Employee shall be converted based on the Exchange Ratio into an award over DPSG
Common Stock to be granted by DPSG under the applicable DPSG Legacy Equity Plan.
The DPSG Common Stock shall be released to the DPSG Business Employee within
sixty (60) days following the date on which the Conditional Award would
otherwise have vested under the ISAP but for the Distribution.
     (c) Restricted Awards. All restrictions applicable to the Cadbury Ordinary
Shares subject to the Restricted Awards (as defined in the rules of the ISAP) of
each DPSG Business Employee shall lapse on the date on which the Scheme is
sanctioned by the Court and such shares shall be subject to the terms of the
Scheme.
          Section 3.06 Employee Share Option Plans. Each unexercised option of a
DPSG Business Employee on the Distribution Date shall be converted in accordance
with the rules of the applicable Share Option Plan into an option over Cadbury
plc Ordinary Shares. The number of Cadbury plc Ordinary Shares shall be
determined based on the Exchange Ratio. The

 



--------------------------------------------------------------------------------



 



aggregate exercise price of the substitute option shall be the same as the
aggregate exercise price of the option that it replaces except (i) that it shall
be in US dollars and (ii) for any adjustments that the Cadbury Committee
determines to be appropriate if the Exchange Ratio does not result in a whole
number of Cadbury plc Ordinary Shares. Such substituted options shall, in the
sole discretion of the Cadbury Committee, preserve the aggregate intrinsic value
of the original options for which they are substituted and the ratio in the
original option of the exercise price to the fair market value of the stock by
adjusting the number of shares purchasable and the exercise price, based on a
comparison of the Cadbury Final Price and the Cadbury Initial Price. Such
substitute options shall be exercisable in accordance with the rules of the
relevant Employee Share Option Plan.
          Section 3.07 Responsibility for Tax Withholding, Reporting, and Social
Insurance Contributions. Cadbury and DPSG agree that, unless prohibited by
applicable law, DPSG shall be responsible for all tax withholding and reporting
obligations and shall pay the employer’s share of any social insurance tax
obligations that arise in connection with the vesting, exercise, transfer or
other settlement of the adjusted awards held by DPSG Business Employees. Cadbury
and DPSG further agree that, unless prohibited by applicable law, Cadbury shall
be responsible for all tax withholding and reporting obligations and shall pay
the employer’s share of any social insurance tax obligations that arise in
connection with the vesting, exercise, transfer or other settlement of the
equity awards held by Cadbury Business Employees, Former Cadbury Business
Employees and Former DPSG Business Employees. Cadbury and DPSG agree to enter
into any necessary agreements regarding the subject matter of this Section 3.07
to enable them to fulfill their respective obligations hereunder, including but
not limited to compliance with all applicable laws and regulations regarding the
reporting, withholding or remitting of income and social insurance taxes.
          Section 3.08 No Change of Control. For the avoidance of doubt, the
Distribution shall not constitute a “change of ownership” or a “change in
control” for purposes of Cadbury equity awards which are outstanding as of the
Distribution Date.
          Section 3.09 Compliance with Section 409A. Notwithstanding any
provision in this Agreement, if any provision of this Article 3 contravenes any
regulations or guidance promulgated under Code Section 409A or could cause the
awards subject to this Article 3 to be subject to additional taxes, accelerated
taxation, interest or penalties under Code Section 409A, the parties will make
reasonable commercial efforts to agree how to modify this Article 3: (i) to
comply with, or avoid being subject to, Code Section 409A, or to avoid the
imposition of any taxes, accelerated taxation, interest or penalties under Code
Section 409A, and (ii) to maintain, to the maximum extent practicable, the
original intent of the applicable provision without contravening the provisions
of Code Section 409A.

 



--------------------------------------------------------------------------------



 



ARTICLE 4
GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES
          Section 4.01 General Principle.
     (a) Cessation of Participation in Cadbury Pension and Welfare Benefit Plans
and Non-ERISA U.S. Benefit Arrangements. Cadbury and DPSG shall take any and all
action as shall be necessary or appropriate so that participation in Cadbury
Pension and Welfare Benefit Plans and Cadbury Non-ERISA U.S. Benefit
Arrangements by all DPSG Business Employees and Former DPSG Employees shall
terminate in connection with the Distribution as and when provided under this
Agreement (or if not specifically provided under this Agreement, as of the close
of business on the Distribution Date) and DPSG and each DPSG Subsidiary shall
cease to be a participating employer under the terms of such Cadbury Pension and
Welfare Benefit Plans and Cadbury Non-ERISA U.S. Benefit Arrangements as of such
time.
          Except as otherwise agreed below, DPSG shall have all liabilities and
their share of assets relating to employee benefits for DPSG Business Employees
and Former DPSG Employees and Cadbury shall have all liabilities and their share
of assets relating to employee benefits for Cadbury Business Employees and
Former Cadbury Employees.
     (b) Assumption of Certain Obligations by DPSG Group. Except as otherwise
provided in this Agreement, effective on or before the Distribution Date, DPSG
shall assume or continue the sponsorship of, and none of Cadbury or any Cadbury
Subsidiary shall have any further liability for or under, the following
agreements, obligations and liabilities, and DPSG shall indemnify Cadbury and
the Cadbury Subsidiaries, and the officers, directors, and employees of each,
and hold them harmless with respect to such agreements, obligations or
liabilities:
     (i) Agreements entered into between Cadbury, its Subsidiaries or Affiliates
and DPSG Business Employees and Former DPSG Employees;
     (ii) Agreements entered into between Cadbury, its Subsidiaries or
Affiliates and independent contractors providing services primarily to the DPSG
Business;
     (iii) All collective bargaining agreements, collective agreements, trade
union, or works council agreements entered into between Cadbury, its
Subsidiaries or Affiliates and any union, works council, or other body
representing only DPSG Business Employees and Former DPSG Employees;
     (iv) All wages, salary, incentive compensation, commissions and bonuses
payable to DPSG Business Employees and Former DPSG Employees on or after the
Distribution Date, without regard to when such wages, salary, incentive
compensation, commissions and bonuses are or may have been earned;
     (v) All moving expenses and obligations related to relocation,
repatriation, transfers, or similar items incurred by or owed to DPSG Business
Employees and Former DPSG Employees;
     (vi) All immigration-related, visa, work application, or similar rights,
obligations and liabilities related to DPSG Business Employees; and
     (vii) All liabilities and obligations whatsoever of the DPSG Business with
respect to claims made by or with respect to DPSG Business Employees and Former

 



--------------------------------------------------------------------------------



 



DPSG Employees or any other persons who at any time prior to the Distribution
Date had employment duties primarily related to the DPSG Business relating to
any employee benefit plan, program or policy not otherwise retained or assumed
by Cadbury pursuant to this Agreement, including such liabilities relating to
actions or omissions of or by DPSG or any officer, director, employee or agent
thereof prior to the Distribution Date.
          Section 4.02 Establishment of DPSG Plans. Except as otherwise provided
in this Agreement, sponsorship of Cadbury benefit plans that cover solely DPSG
Business Employees and Former DPSG Employees shall be transferred to DPSG on or
before the Distribution Date. Cadbury benefit plans that cover DPSG Business
Employees and Former DPSG Employees and that also cover Cadbury Business
Employees and/or Former Cadbury Employees shall be split into two separate
plans, one covering DPSG Business Employees and Former DPSG Employees and one
covering Cadbury Business Employees and/or Former Cadbury Employees, and
sponsorship of the plans covering DPSG Business Employees and Former DPSG
Employees shall be transferred to DPSG on or before the Distribution Date.
          Section 4.03 Transfer of Assets and Liabilities. To the extent
necessary to effectuate the foregoing, on or before the Distribution Date, DPSG
and Cadbury shall, in compliance with applicable law, transfer assets (if any)
and liabilities of any such benefit plans to each other, including under the
following plans:
CBI Holdings Inc. Health & Welfare Benefits Plan
CBI Holdings Inc. Premium Payment Plan
CBI Holdings Inc. Flexible Spending Account Plan
CBI Holdings Inc. Dependent Care Spending Account Plan
CBI Holdings Inc. Severance Pay Plan
Dr Pepper Bottling Company of Texas, ETAL Occupational Injury Benefit Plan
Cadbury Adams Holdings LLC Personal Pension Account Plan
Cadbury Adams Holdings LLC Pension Equalization Plan
Cadbury Adams Holdings LLC Supplemental Savings Plan
Cadbury Adams Holdings LLC Supplemental Executive Retirement Plan
Cadbury Adams Holdings LLC Supplemental Incentive Plan
          Section 4.04 Service Credit.
     (a) Service for Eligibility and Vesting. Except as otherwise provided in
any other provision of this Agreement (i) for purposes of participation,
eligibility and vesting under the DPSG Pension and Welfare Benefit Plans, DPSG
shall, and shall cause the DPSG Subsidiaries to, give to each DPSG Business
Employee and Former DPSG Employee service credit for any employment with Cadbury
or any Cadbury Affiliate prior to the Distribution Date to the extent that such
service is taken into account pursuant to the terms of the comparable Cadbury
plan and (ii) for purposes of participation, eligibility and vesting under the
Cadbury Pension and Welfare Benefit Plans, Cadbury shall, and shall cause the
Cadbury Subsidiaries to, give to each Cadbury Business Employee and Former
Cadbury Employee service credit for any employment with DPSG or any DPSG
Affiliate prior to the Distribution Date (to the extent available to employees
generally).

 



--------------------------------------------------------------------------------



 



     (b) Service for Benefit Purposes. Except as otherwise provided in any other
provision of this Agreement (i) for purposes of benefit levels and accruals,
post-retirement welfare benefit contribution rates and benefit commencement
entitlements under the DPSG Pension and Welfare Benefit Plans, DPSG shall, and
shall cause the DPSG Subsidiaries to, give to each DPSG Business Employee and
Former DPSG Employee service credit for any employment with Cadbury or any
Cadbury Affiliate prior to the Distribution Date to the extent that such service
is taken into account pursuant to the terms of the comparable Cadbury plan and
(ii) for purposes of benefit levels and accruals, post-retirement welfare
benefit contribution rates and benefit commencement entitlements under the
Cadbury Pension and Welfare Benefit Plans, Cadbury shall, and shall cause the
Cadbury Subsidiaries to, give to each Cadbury Business Employee and Former
Cadbury Employee service credit for any employment with DPSG or any DPSG
Affiliate prior to the Distribution Date (to the extent available to employees
generally).
     (c) Evidence of Prior Service. Notwithstanding anything to the contrary,
but subject to applicable law, upon reasonable request by one Party to the other
Party, the first Party will provide to the other copies of any records available
to the first Party to document such service, plan participation and membership
and cooperate with the first Party to resolve any discrepancies or obtain any
missing data for purposes of determining benefit eligibility, participation,
vesting and calculation of benefits with respect to such DPSG Business Employees
and Former DPSG Employees.
          Section 4.05 Plan Administration.
     (a) Transition Services. DPSG will administer Cadbury’s benefit programs
for a transitional period under the terms of the Transition Services Agreement.
The Parties agree to enter into a business associate agreement in connection
with such Transition Services Agreement, which shall be set forth substantially
in the form of Appendix 1 to this Agreement.
     (b) Administration. DPSG shall, and shall cause the DPSG Subsidiaries to,
administer its benefit plans in a manner that does not jeopardize the tax
favored status of the tax favored benefit plans maintained by Cadbury and the
Cadbury Subsidiaries. Cadbury shall, and shall cause the Cadbury Subsidiaries
to, administer its benefit plans in a manner that does not jeopardize the tax
favored status of the tax favored benefit plans maintained by DPSG and the DPSG
Subsidiaries.
     (c) Participant Elections and Beneficiary Designations. All participant
elections and beneficiary designations made under any Cadbury benefit plan prior
to the date as of which assets or liabilities relating to that plan are
transferred to DPSG shall continue in effect under any plan maintained by DPSG
or any DPSG Subsidiary to which liabilities are transferred pursuant to this
Agreement until such time as the participant changes his or her elections or
beneficiary designations in accordance with the procedures of the relevant plan,
as the case may be.

 



--------------------------------------------------------------------------------



 



ARTICLE 5
U.S. PENSION PLAN SPIN-OFF
          Section 5.01 General Principle. Effective on or before the
Distribution Date, DPSG shall establish and adopt a defined benefit pension
benefit plan and trust (the “DPSG Pension Plan”) intended to be qualified under
IRS Code Section 401(a) and containing provisions that will provide to each DPSG
Business Employee and Former DPSG Employee (and each alternate payee or
beneficiary of such person) (the “DPSG Pension Beneficiaries”) benefits
identical to those accrued with respect to such person under the Cadbury Pension
Plan as of December 31, 2007 (the “Pension Measurement Date”). On or before the
Distribution Date, Cadbury shall (i) determine the Initial Transfer Amount (as
defined below) and (ii) cause assets equal to the Initial Transfer Amount
(adjusted as provided below) to be transferred to the trust under the DPSG
Pension Plan in the form described below (the “Initial Transfer”). As of the
date of such transfer of the Initial Transfer Amount (the “Initial Transfer
Date”), DPSG shall commence making the required benefit payments under the terms
of the DPSG Pension Plan and shall assume all liabilities with respect to the
payment of benefits previously accrued by the DPSG Pension Beneficiaries under
the Cadbury Pension Plan. A DPSG Business Employee shall not accrue benefits
under the Cadbury Pension Plan after the date on which such employee becomes
eligible to participate under the DPSG Pension Plan, unless such DPSG Pension
Beneficiary shall become employed by Cadbury or a Cadbury Subsidiary after such
date. A Cadbury Business Employee shall not accrue benefits under the DPSG
Pension Plan, unless such Cadbury Business Employee shall become employed by
DPSG or a DPSG Subsidiary. Following the Initial Transfer Date (i) an enrolled
actuary appointed by Cadbury (the “Cadbury Actuary”) shall determine the Final
Pension Transfer Amount (as defined below) and (ii) a True-Up Adjustment shall
be made with respect to the Cadbury Pension Plan and the DPSG Pension Plan, as
provided below. The Parties shall use reasonable commercial efforts to cause the
determination of the Final Pension Transfer Amount and the True-Up Adjustment to
be completed as reasonably promptly as practicable, subject to the time frames
established under Section 5.03, but in no event later than December 31, 2008.
Before or promptly after the date hereof, Cadbury and DPSG shall file requests
with the IRS for qualification determination letters under IRS Code Section
401(a) with respect to the Cadbury Pension Plan and the DPSG Pension Plan and
shall take any and all reasonable action, including the adoption of any
amendments requested by the IRS, as shall be necessary to obtain such
determination letters. The transfers hereunder shall occur prior to, but subject
to the subsequent receipt of, favorable determination letters issued by the IRS
with respect to the Cadbury Pension Plan and DPSG Pension Plan, copies of which
shall be shared among Cadbury and DPSG promptly upon issuance.
          Section 5.02 Determination and Transfer of Initial Transfer Amount. On
or before the Distribution Date, with the assistance of the Cadbury Actuary,
Cadbury shall establish and communicate to DPSG the amount equal to 90% of the
estimated asset transfer amount calculated as of January 1, 2008 in accordance
with IRS Code Section 414(l) but based on January 1, 2007 census data and
November 30, 2007 trust assets as attributable to benefits accrued by DPSG
Pension Beneficiaries under the Cadbury Pension Plan as of the Pension
Measurement Date, adjusted for contributions, distributions, trust gains and
losses, payments and other appropriate items occurring between the Pension
Measurement Date and the Initial Transfer Date, all as estimated in good faith
by Cadbury (the “Initial Transfer Amount”).

 



--------------------------------------------------------------------------------



 



Following the determination of the Initial Transfer Amount by Cadbury, Cadbury
shall cause to be transferred from the trust under the Cadbury Pension Plan to
the trust under the DPSG Pension Plan assets having an aggregate Value (as
defined below) equal to the Initial Transfer Amount. Such assets shall be in the
form of cash, securities and other property, determined in accordance with the
provisions below.
          Section 5.03 Determination of the Final Pension Transfer Amount.
     (a) Calculation of the Cadbury Actuary. Following the Distribution Date,
the Cadbury Actuary shall determine the Final Pension Transfer Amount, which
shall be equal to the amount required to be transferred from the Cadbury Pension
Plan to the DPSG Pension Plan in respect of the assumption by the DPSG Pension
Plan of the benefit obligations of the Cadbury Pension Plan of benefits accrued
by the DPSG Pension Beneficiaries as of the Pension Measurement Date, as
determined in accordance with IRS Code Section 414(l) and the regulations
thereunder and the actuarial assumptions and methods set forth in Schedule 6.03
hereof, as appropriately adjusted to reflect the following amounts arising after
the Pension Measurement Date and before the True-Up Adjustment: (A) any
distributions and contributions made in respect of the DPSG Pension
Beneficiaries, (B) administrative expenses of the Cadbury Pension Plan
reasonably allocable to the DPSG Pension Beneficiaries, (C) earnings realized by
the Cadbury Pension Plan allocable to the DPSG Pension Beneficiaries, (D) the
net gain or loss (realized and unrealized) of the Cadbury Pension Plan allocable
to the DPSG Pension Beneficiaries and (E) other appropriate items. Cadbury and
DPSG shall each be responsible for the funding of their respective pension
plans. It is anticipated that each pension plan will have underfunding under
ERISA Section 4044. Each party shall be responsible for funding such
underfunding under their respective pension plan. Promptly upon determination of
the Final Pension Transfer Amount, Cadbury shall cause the Cadbury Actuary to
provide to DPSG a written statement of the Final Pension Transfer Amount, a
summary of the calculation of such amount (the “Pension Statement”) and a
written statement that the sum of the Initial Transfer Amount and the Final
Pension Transfer Amount satisfies the requirements of IRS Code Section 414(l).
     (b) Resolution of Differences. Cadbury shall provide DPSG with all
information reasonably necessary to review the calculation of the Final Pension
Transfer Amount in all material respects and to verify that such calculations
have been performed in a manner consistent with the terms of this Agreement. The
determination of the Final Pension Transfer Amount by the Cadbury Actuary shall
be final, conclusive and binding for all purposes under this Agreement, unless
DPSG provides to Cadbury, within thirty (30) days after receipt of the Pension
Statement, a written objection prepared by an enrolled actuary retained by DPSG
setting forth in detail a reasonable basis for the conclusion that the Final
Pension Transfer Amount set forth in the Pension Statement is understated by an
amount in excess of 5%. Upon receipt of such objection, Cadbury and DPSG shall
make a good faith attempt to resolve their dispute as to the Final Pension
Transfer Amount. Should such dispute remain unresolved for more than thirty
(30) days, Cadbury and DPSG shall promptly select and appoint a third enrolled
actuary who is mutually satisfactory to both Parties. The third actuary shall
recalculate the Final Pension Transfer Amount and if such recalculated amount
exceeds the Final Pension Transfer Amount set forth in the Pension Statement by
more than 5%, then such recalculated amount shall serve as the Final Pension
Transfer Amount for all purposes under this Agreement. If such recalculated

 



--------------------------------------------------------------------------------



 



amount does not exceed the Final Pension Transfer Amount set forth in the
Pension Statement by more than 5%, then for all purposes under this Agreement
the Final Pension Transfer Amount shall be the Final Pension Transfer Amount as
set forth in the Pension Statement. The recalculation of such third party
actuary shall be completed within thirty (30) days of the retention of such
third party actuary and shall be conclusive as to any dispute with respect to
the Final Pension Transfer Amount, except as set forth in Section 5.05 below.
The cost of such third party actuary shall be divided equally between Cadbury
and DPSG. Each Party shall be responsible for the cost of its own actuary.
          Section 5.04 True-Up Adjustment. The following transfer shall be made
promptly after the date that the Final Pension Transfer Amount is determined as
set forth above: (A) if the Final Pension Transfer Amount exceeds the Initial
Transfer Amount, Cadbury shall promptly cause to be transferred from the Cadbury
Pension Plan trust to the DPSG Pension Plan trust assets having a Value equal to
such excess and (B) if the Initial Transfer Amount exceeds the Final Pension
Transfer Amount, DPSG shall promptly cause to be transferred from the DPSG
Pension Plan trust to the Cadbury Pension Plan trust assets having a Value equal
to such excess.
          Section 5.05 Form and Selection of Assets to be Transferred. The
assets to be transferred in the Initial Transfer and the True-Up Adjustment
Assets will be transferred in-kind or in cash pro rata from each investment
manager under the transferring plan in a manner that represents, as closely as
commercially practical, a pro rata portion of each asset and position held by
the manager as of the date of such transfer, except that reasonable adjustments
shall be made where Cadbury determines such transfers cannot reasonably be made
by the Cadbury Pension Plan due to investment manager account minimums or where
other considerations prevent such pro rata transfers or render such pro rata
transfers impractical. For purposes of the Agreement, the "Value” of all pension
assets shall be the value of such assets as determined in good faith by Cadbury
based on all relevant information known to Cadbury at the time of such
determination, including the most recent account statements or schedules of
asset values provided to Cadbury by any service providers maintaining or
overseeing any such assets or any investment vehicles which represent or hold
the relevant plan assets. Cadbury shall select the assets to be transferred and
provide a schedule of such assets to DPSG 14 days prior to the transfer of such
assets. DPSG shall communicate to Cadbury any objection to the schedule of the
assets to be transferred promptly, and upon receipt by Cadbury of such
objection, Cadbury and DPSG shall make a good faith attempt to resolve their
dispute as to the assets to be transferred within the period remaining prior to
the transfer of the assets. Should such dispute remain unresolved upon the asset
transfer date, the assets shall be transferred in accordance with the schedule
provided by Cadbury. Any assets that are liquidated prior to transfer shall be
reduced by the asset liquidation expenses actually incurred.
ARTICLE 6
U.S. 401(K) PLAN
          Section 6.01 General Principle. Effective on or before the
Distribution Date, DPSG shall establish and adopt a qualified employee cash or
deferred arrangement under IRS Code Section 401(k) (the “DPSG 401(k) Plan”)
intended to be qualified under IRS Code Section 401(a) and containing provisions
that will provide benefits for each DPSG Business

 



--------------------------------------------------------------------------------



 



Employee and Former DPSG Employee (and each beneficiary and alternate payee of
such person) (the “DPSG DC Plan Beneficiaries”) identical to those in effect for
the DPSG DC Plan Beneficiaries as of the date of transfer of assets and
liabilities with respect to such plan (as described below). Before or as soon as
reasonably practicable after the Distribution Date, the assets and liabilities
relating to the DPSG DC Plan Beneficiaries under the Cadbury 401(k) Plan and
shall be transferred to the DPSG 401(k) Plan. DPSG Business Employees shall not
make or receive additional contributions under the Cadbury 401(k) Plan after the
effective date of the DPSG 401(k) Plan, unless such DPSG Business Employee shall
become employed by Cadbury or a Cadbury Subsidiary after such date. A Cadbury
Business Employee shall not participate in the DPSG 401(k) Plan after the
effective date of the DPSG 401(k) Plan, unless such Cadbury Business Employee
shall become employed by DPSG or a DPSG Subsidiary after such date.
          Section 6.02 Transfer of Accounts. Effective before or as soon as
practical following the Distribution Date, but in no event later than six months
following the Distribution Date, Cadbury shall cause to be transferred from
trusts under the Cadbury 401(k) Plan to the trust under the DPSG 401(k) Plan the
aggregate amount that is credited to the accounts of the DPSG DC Plan
Beneficiaries (disregarding any participant loans from the plans) as of the date
of transfer, but not less than or more than permitted by law, as determined by
Cadbury. The transfer shall be an in-kind transfer, subject to the reasonable
consent of the trustee of the DPSG 401(k) Plan and shall include the transfer of
the aggregate assets held in the accounts relating to each DPSG DC Plan
Beneficiary under the Cadbury 401(k) Plan and any participant loan notes held
under such plans. Any assets that are liquidated prior to transfer shall be
reduced by the asset liquidation expenses, such as commissions or early
withdrawal penalties, actually incurred. Cadbury shall cause the DPSG 401(k)
Plan to allocate the portion of any forfeiture account under the Cadbury 401(k)
Plan that relates to forfeiture by Former DPSG Employees consistent with
Cadbury’s past practice regarding allocation of forfeitures under the Cadbury
401(k) Plan. Before or promptly after the date hereof, Cadbury and DPSG shall
file requests with the IRS for qualification determination letters under IRS
Code Section 401(a) and 401(k) (as applicable) with respect to the Cadbury
401(k) Plan and DPSG 401(k) Plan and shall take any and all reasonable actions,
including the adoption of amendments requested by the IRS, as shall be necessary
to obtain such determination letters. The transfers under this Section 6.02
shall occur prior to, but subject to the subsequent receipt of favorable
determination letters issued by the IRS with respect to the Cadbury 401(k) Plan
and DPSG 401(k) Plan, copies of which shall be shared among Cadbury and DPSG
promptly upon issuance.
          Section 6.03 Funding of 2008 Matching Contribution. DPSG shall fund
and allocate the full amount of any 2008 matching contribution accrued under the
terms of the Cadbury 401(k) Plan to eligible DPSG DC Plan Beneficiaries under
the DPSG 401(k) Plan within the time permitted by law (determined based on the
terms of the Cadbury 401(k) Plan immediately prior to the transfer to the DPSG
401(k) Plan as if the transfer to the DPSG 401(k) Plan did not occur, but paid
and contributed by DPSG to the DPSG 401(k) Plan).

 



--------------------------------------------------------------------------------



 



ARTICLE 7
U.S. WELFARE BENEFIT PLANS
          Section 7.01 General Principle. Except as provided below, on or about
the Distribution Date, liabilities relating to DPSG Business Employees and
Former DPSG Employees shall be transferred to newly established DPSG welfare
benefit plans that shall contain the same benefit provisions as in effect for
DPSG Business Employees and Former DPSG Employees immediately prior to such
date, and DPSG Business Employees and Former DPSG Employees shall cease to
participate in the Cadbury welfare benefit plans. Welfare benefit plans include
health, welfare, and wellness benefits plans (including, medical, dental,
prescription drug and vision benefits, life insurance, accidental death and
disability insurance, business travel accident insurance, disability (STD and
LTD), long term care, flexible spending accounts, severance, Employee Assistance
Plan, and similar types of plans). DPSG Business Employees and Former DPSG
Employees shall not participate in Cadbury welfare benefit plans following the
effective date of the DPSG plans described in this Section 7.01, unless they
shall become employed by Cadbury after such date. Cadbury Business Employees and
Former Cadbury Employees shall not participate in any DPSG welfare benefit plans
following the effective date of such plans, unless they shall become employed by
DPSG after such date.
          Section 7.02 Establishment of DPSG Plans.
     (a) General Rule. DPSG Business Employees and Former DPSG Employees shall
cease to participate in the Cadbury welfare benefit plans on or about the
Distribution Date.
     (b) Treatment of Claims Incurred. DPSG shall assume and shall be
responsible for the liability for payment of all covered claims (including
medical, dental, life insurance and long-term disability) and eligible expenses
incurred by any DPSG Business Employee and beneficiaries thereof under the
Cadbury Welfare Plans and Cadbury Non-ERISA U.S. Benefit Arrangements prior to
the Distribution Date, and Cadbury shall not be responsible for any liability
with respect to any such claims or expenses.
     (c) Credit for Deductibles and Other Limits. With respect to each DPSG
Business Employee and Former DPSG Employee, and each covered dependent,
beneficiary, or other related party of such individual (the “DPSG Welfare Plan
Participants”), the DPSG welfare benefit plans will give credit in the year of
the Distribution Date for any amount paid under the comparable type Cadbury plan
by such DPSG Welfare Plan Participant in the year of the Distribution Date
toward deductibles, out-of-pocket maximum, or other, similar limitations to the
extent such amounts are taken into account under the comparable type Cadbury
plan. For purposes of any life-time maximum out-of-pocket limit on expenses paid
by a covered participant, the DPSG welfare plans will recognize any expenses
incurred by a DPSG Welfare Plan Participant prior to the Distribution to the
same extent such expenses would be recognized in respect of an active plan
participant under the comparable type Cadbury plan.
     (d) COBRA. Effective as of the date of cessation of participation in the
Cadbury welfare benefit plans by the DPSG Business Employees and Former DPSG
Employees (as provided above), DPSG shall assume and satisfy all requirements
under COBRA with respect to

 



--------------------------------------------------------------------------------



 



all DPSG Business Employees and Former DPSG Employees and their qualified
beneficiaries, including for individuals who are already receiving benefits as
of such date under COBRA.
     (e) Disabled Persons. The Parties intend that any Employee who has, prior
to the Distribution Date, become eligible to receive any long-term disability
benefits pursuant to any third-party insurance policy applicable under any
welfare benefit plan shall continue to be eligible to receive such benefits in
accordance with the terms of such plan and policy.
          Section 7.03 Insurance Contracts. To the extent any Cadbury welfare
benefit plan is funded through the purchase of an insurance contract or is
subject to any stop loss contract, Cadbury and DPSG will cooperate and use their
reasonable commercial efforts to “clone” such insurance contracts for DPSG and
to maintain any pricing discounts or other preferential terms for both Cadbury
and DPSG through the end of the term of the Transition Services Agreement.
Neither party shall be liable for failure to obtain such pricing discounts or
other preferential terms for DPSG. The cost of “cloning”, including any
increases in premiums, charges or administrative fees relating to DPSG Business
Employees and Former DPSG Employees shall be the obligation of DPSG. Each party
shall be responsible for any additional premiums, charges or administrative fees
that such party may incur pursuant to this Section 7.03.
          Section 7.04 Third Party Vendors. Except as provided below, to the
extent any Cadbury welfare benefit plan is administered by a third-party vendor,
Cadbury and DPSG will cooperate and use their reasonable commercial efforts to
“clone” any contract with such third-party vendor for DPSG and to maintain any
pricing discounts or other preferential terms for both Cadbury and DPSG. Neither
party shall be liable for failure to obtain such pricing discounts or other
preferential terms for DPSG. The cost of “cloning”, including any increases in
premiums, charges or administrative fees relating to DPSG Business Employees and
Former DPSG Employees shall be the obligation of DPSG. Each party shall be
responsible for any additional premiums, charges or administrative fees that
such party may incur pursuant to this Section 7.04.
ARTICLE 8
FRINGE BENEFIT AND OTHER U.S. PLANS AND PROGRAMS
          Except as otherwise provided under this Agreement, effective as of the
Distribution Date, DPSG Business Employees and Former DPSG Employees shall not
be eligible to participate in any plan, policy or arrangement of Cadbury or a
Cadbury Subsidiary providing fringe benefits to employees or former employees.
ARTICLE 9
WORKERS COMPENSATION AND UNEMPLOYMENT COMPENSATION
          DPSG shall have and assume the obligations for all claims and
liabilities relating to workers compensation and unemployment compensation
benefits for all DPSG Business Employees and Former DPSG Employees. Cadbury
shall have and assume the obligations for all claims and liabilities relating to
workers compensation and unemployment compensation benefits for all Cadbury
Business Employees and Former Cadbury Employees. DPSG and

 



--------------------------------------------------------------------------------



 



Cadbury shall make reasonable commercial efforts to provide that workers
compensation and unemployment insurance costs are not adversely affected for
either of them by reason of the Distribution.
ARTICLE 10
COMPENSATION MATTERS AND GENERAL BENEFIT AND EMPLOYEE MATTERS
          Section 10.01 Restrictive Covenants in Employment and Other
Agreements. To the fullest extent permitted by the agreements and applicable
law, Cadbury shall assign, or cause its Affiliates to assign, to DPSG or one of
its Affiliates as designated by DPSG all agreements containing restrictive
covenants (including but not limited to confidentiality and non-competition
provisions) between Cadbury (or a Cadbury Affiliate) and a DPSG Business
Employee, with such assignment to be effective no later than the Distribution
Date. To the extent that assignment of such agreements is not permitted,
following the Distribution, DPSG and its Subsidiaries and Affiliates shall be
considered to be successors to Cadbury and its Subsidiaries and Affiliates for
purposes of, and third-party beneficiaries with respect to, all agreements
containing restrictive covenants (including but not limited to confidentiality
and non-competition provisions) between Cadbury (or a Cadbury Subsidiary or
Affiliate) and DPSG Business Employees and between Cadbury (or a Cadbury
Subsidiary or Affiliate) and Cadbury Employees whom DPSG reasonably determines
have substantial knowledge of the DPSG Business, such that each of Cadbury, DPSG
and their respective Subsidiaries and Affiliates shall all enjoy the rights and
benefits under such agreements (including, without limitation, rights and
benefits as a third-party beneficiary), with respect to such Party’s and its
respective Subsidiaries’ and Affiliates’ business operations; provided, however,
that (a) in no event shall Cadbury be permitted to enforce the restrictive
covenant agreements against DPSG Business Employees for action taken in their
capacity as employees of DPSG or its Subsidiaries, and (b) in no event shall
DPSG be permitted to enforce the restrictive covenants agreements of Cadbury
Business Employees for action taken in their capacity as employees of Cadbury or
its Subsidiaries.
          Section 10.02 Severance.
     (a) Effective as of the Distribution Date, DPSG may establish one or more
severance plans and policies with respect to DPSG Business Employees as DPSG
deems appropriate in its discretion. Cadbury shall have no liability or
obligation under any Cadbury severance plan or policy with respect to DPSG
Business Employees who remain employed or whose employment terminates on or
after the Distribution Date.
     (b) Following the Distribution Date, DPSG shall assume and shall be
responsible for administering all payments and benefits under the applicable
Cadbury severance policies or any termination agreements with Former DPSG
Employees whose employment has terminated prior to the Distribution Date for an
eligible reason under such policies or in accordance with such agreements.
     (c) It is not intended that any DPSG Business Employee will be eligible for
termination or severance payments or benefits from Cadbury or its Subsidiaries
or Affiliates as a

 



--------------------------------------------------------------------------------



 



result of the transfer or change of employment from Cadbury to DPSG or their
respective Subsidiaries or Affiliates. Notwithstanding the preceding sentence,
in the event that any such termination or severance payments or benefits become
payable on account of such transfer, change or the refusal of a DPSG Business
Employee to accept employment with DPSG, DPSG shall indemnify Cadbury, and its
Subsidiaries and Affiliates, for the amount of such termination or severance
payments or benefits.
          Section 10.03 Accrued Vacation Days Off. DPSG shall recognize and
assume all liability for all vacation, holiday, sick leave, flex days, personal
days and Paid-Time Off, including banked time accrued by DPSG Business Employees
as of the Distribution Date and DPSG shall credit each DPSG Business Employee
with such accrual.
          Section 10.04 Leaves of Absence. DPSG will continue to apply the leave
of absence policies maintained by Cadbury to inactive DPSG Business Employees
who are on an approved leave of absence as of the Distribution Date. Leaves of
absence taken by DPSG Business Employees prior to the Distribution Date shall be
deemed to have been taken as employees of DPSG.
          Section 10.05 Cadbury Obligations. DPSG and Cadbury plc agree that
Cadbury plc shall not, and shall cause Cadbury not to, take any actions that
would materially and adversely impact the ability of Cadbury to fulfill its
obligations under this Agreement; provided that Cadbury plc may at any time
following the Distribution Date require Cadbury to assign to Cadbury plc all of
Cadbury’s rights and obligations under this Agreement in substitution for
compliance by Cadbury plc and Cadbury with the aforementioned obligation in this
Section 10.05, and upon such assignment, Cadbury plc shall assume all of
Cadbury’s obligations under this Agreement.
          Section 10.06 Collective Bargaining Agreements. Except as otherwise
provided in this Agreement, effective as of the close of business on the
Distribution Date, DPSG shall assume, and Cadbury shall have no further
liability for, all collective bargaining agreements, collective agreements,
multiemployer plans, pension and welfare plans and arrangements, trade union or
works council agreements entered into with Cadbury, any union, works council, or
other body representing only DPSG Business Employees.
ARTICLE 11
CANADIAN EMPLOYEE MATTERS
          The treatment of employee matters with respect to an Employee whose
primary employer within the Cadbury Group or the DPSG Group is or was an entity
domiciled in Canada shall be set forth as Appendix 2 to this Agreement.

 



--------------------------------------------------------------------------------



 



ARTICLE 12
GENERAL PROVISIONS
          Section 12.01 Preservation of Rights to Amend. The rights of Cadbury
or DPSG to amend or terminate any plan, program, or policy referred to herein
shall not be limited in any way by this Agreement.
          Section 12.02 Confidentiality. Each Party agrees that any information
conveyed or otherwise received by or on behalf of a Party in conjunction
herewith is confidential and is subject to the terms of the confidentiality
provisions set forth in the Separation Agreement.
          Section 12.03 Administrative Complaints/Litigation. Except as
otherwise provided in this Agreement, as of and after the Distribution Date,
DPSG shall assume, and be solely liable for, the handling, administration,
investigation and defense of actions, including, without limitation, ERISA,
occupational safety and health, employment standards, union grievances, wrongful
dismissal, discrimination or human rights and unemployment compensation claims,
asserted at any time against Cadbury, or DPSG or their respective Affiliates by
any DPSG Business Employee or Former DPSG Employee (including any dependent or
beneficiary of any such Employee) or any other person, to the extent such
actions or claims arise out of or relate to employment or the provision of
services (whether as an employee, contractor, consultant, or otherwise) to or
with the DPSG Business. To the extent that any legal action relates to a
putative or certified class of plaintiffs, which includes both Cadbury Business
Employees (or Former Cadbury Employees) and DPSG Business Employees (or Former
DPSG Employees) and such action involves employment or benefit plan related
claims, reasonable costs and expenses incurred by the Parties in responding to
such legal action shall be allocated among the Parties equitably in proportion
to a reasonable assessment of the relative proportion of Cadbury Business
Employees (or Former Cadbury Employees) and DPSG Business Employees (or Former
DPSG Employees) included in or represented by the putative or certified
plaintiff class. The procedures contained in the indemnification and related
litigation cooperation provisions of the Separation Agreement shall apply with
respect to each Party’s indemnification obligations under this Section 12.03.
          Section 12.04 Reimbursement and Indemnification. The Parties hereto
agree to reimburse each other, within 60 days of receipt from the other Party of
reasonable verification, for all costs and expenses which each may incur on
behalf of the other as a result of any of the Welfare Plans, Pension Plans and
Non-ERISA U.S. Benefit Arrangements and, as contemplated by Section 10.02, any
termination or severance payments or benefits. All liabilities retained, assumed
or indemnified against by DPSG pursuant to this Agreement, and all liabilities
retained, assumed or indemnified against by Cadbury pursuant to this Agreement,
shall in each case be subject to the indemnification provisions of the
Separation Agreement. Notwithstanding anything to the contrary, no provision of
this Agreement shall require DPSG or any DPSG Subsidiary to pay or reimburse to
Cadbury or any Cadbury Affiliate any benefit-related cost item that DPSG or any
DPSG Subsidiary has previously paid or reimbursed to Cadbury or any Cadbury
Affiliate.

 



--------------------------------------------------------------------------------



 



          Section 12.05 Costs of Compliance with Agreement. Except as otherwise
provided in this Agreement or any other Distribution document, each Party shall
pay its own expenses in fulfilling its obligations under this Agreement.
ARTICLE 13
MISCELLANEOUS
          Section 13.01 Notices. Any notice, instruction, direction or demand
under the terms of this Agreement required to be in writing shall be duly given
upon delivery, if delivered by hand, facsimile transmission, or mail, to the
following addresses:

  (a)   If to Cadbury         25 Berkeley Square
London W1J 6HB
Facsimile: 44-20-7830-5015
Attention: Henry Udow, Esq.
                   Chief Legal Officer         With a copy to:         Shearman
& Sterling LLP
599 Lexington Avenue
New York, NY 10022-6069
Telecopy: 212-848-6069
Attention: Creighton O’M. Condon, Esq.     (b)   If to Cadbury plc:        
25 Berkeley Square
London W1J 6HB
Facsimile: 44-20-7830-5015
Attention: Henry Udow, Esq.
                   Chief Legal Officer         With a copy to:         Shearman
& Sterling LLP
599 Lexington Avenue
New York, NY 10022-6069
Telecopy: 212-848-6069
Attention: Creighton O’M. Condon, Esq.

 



--------------------------------------------------------------------------------



 



  (b)   If to DPSG to:         5301 Legacy Drive
Plano, TX 75024
Facsimile: 972-673-8130
Attention: James. L. Baldwin, Jr.
                   General Counsel

          or to such other addresses or telecopy numbers as may be specified by
like notice to the other Party. All such notices, requests and other
communications shall be deemed given, (a) when delivered in person or by courier
or a courier services, (b) if sent by facsimile transmission (receipt confirmed)
on a Business Day prior to 5 p.m. in the place of receipt, on the date of
transmission (or, if sent after 5 p.m., on the following Business Day) or (c) if
mailed by certified mail (return receipt requested), on the date specified on
the return receipt.
          Section 13.02 Amendments; No Waivers. From and after the Distribution,
any provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
Cadbury and DPSG, or in the case of a waiver, by the Party against whom the
waiver is to be effective.
     (a) No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
          Section 13.03 Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns; provided that neither Party may
assign, delegate or otherwise transfer any of its rights or obligations under
this Agreement without the consent of the other Party hereto. If any Party or
any of its successors or permitted assigns (i) shall consolidate with or merge
into any other Person and shall not be the continuing or surviving corporation
or entity of such consolidation or merger or (ii) shall transfer all or
substantially all of its properties and assets to any Person, then, and in each
such case, proper provisions shall be made so that the successors and assigns of
such Party shall assume all of the obligations of such Party under the
Separation Agreement.
          Section 13.04 Governing Law. This Agreement shall be construed in
accordance with and governed by the law of the State of New York, without regard
to the conflicts of laws rules thereof.
          Section 13.05 Counterparts; Effectiveness; Third-Party Beneficiaries.
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by the other party
hereto. Neither this Agreement nor any provision hereof is intended to confer
any rights, benefits, remedies, obligations, or liabilities hereunder upon any

 



--------------------------------------------------------------------------------



 



Person other than the parties hereto and their respective successors and
permitted assigns. No Employee or other current or former employee of Cadbury or
DPSG or any Subsidiary or Affiliate of either (or his/her spouse, dependent or
beneficiary), or any other person not a party to this Agreement, shall be
entitled to assert any claim hereunder. Without limiting the foregoing, the
provisions of this Agreement are not intended to, nor shall they confer upon any
Person other than the Parties hereto any right or expectation as to the
adoption, amendment, maintenance, continuation, operation or funding of any
employee benefit plan, policy or arrangement.
          Section 13.06 Entire Agreement. This Agreement and the other
Distribution documents constitute the entire understanding of the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings and negotiations, both written and oral, between the
parties with respect to the subject matter hereof and thereof. Regardless of
anything else contained herein, the parties do not intend for this Agreement to
amend any employee benefit plans or arrangements.
          Section 13.07 Jurisdiction. Any Action seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby may be brought in the United
States District Court for the Southern District of New York or any other New
York State court sitting in New York County, and each of the Parties hereby
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any Party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each Party agrees that service of process on such Party as
provided in Section 13.01 shall be deemed effective service of process on such
Party.
          Section 13.08 Waiver of Jury Trial. The parties hereto hereby
irrevocably waive any and all right to trial by jury in any legal proceeding
arising out of or related to this Agreement or the transactions hereby
contemplated.
          Section 13.09 Severability. If any one or more of the provisions
contained in this Agreement should be declared invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained in this Agreement shall not in any way be affected or
impaired thereby so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such a declaration, the Parties shall modify this Agreement so as to
effect the original intent of the Parties as closely as possible in an
acceptable manner so that the transactions contemplated hereby are consummated
as originally contemplated to the fullest extent possible.
          Section 13.10 Survival. All covenants and agreements of the Parties
contained in this Agreement shall survive the Distribution Date indefinitely,
unless a specific survival or other applicable period is expressly set forth
herein.

 



--------------------------------------------------------------------------------



 



          Section 13.11 Captions. The captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof.
          Section 13.12 Specific Performance. Each Party to this Agreement
acknowledges and agrees that damages for a breach or threatened breach of any of
the provisions of this Agreement would be inadequate and irreparable harm would
occur. In recognition of this fact, each Party agrees that, if there is a breach
or threatened breach, in addition to any damages, the other nonbreaching Party
to this Agreement, without posting any bond, shall be entitled to seek and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction, attachment, or any other
equitable remedy which may then be available to obligate the breaching Party
(i) to perform its obligations under this Agreement or (ii) if the breaching
Party is unable, for whatever reason, to perform those obligations, to take any
other actions as are necessary, advisable or appropriate to give the other Party
to this Agreement the economic effect which comes as close as possible to the
performance of those obligations (including, but not limited to, transferring,
or granting liens on, the assets of the breaching Party to secure the
performance by the breaching Party of those obligations).
          Section 13.13 Mutual Drafting. This Agreement shall be deemed to be
the joint work product of Cadbury and DPSG and any rule of construction that a
document shall be interpreted or construed against a drafter of such document
shall not be applicable.
          Section 13.14 Operating Committee.
     (a) The parties shall use an operating committee (the “Operating
Committee”) to implement the terms of this Agreement. Each of Cadbury and DPSG
shall appoint two employees to the Operating Committee and designate one of such
employees to be such party’s lead representative (each, a “Lead Representative”)
for the purpose of fielding queries from representatives of the relevant Group
concerning the implementation and ongoing operation of this Agreement. In
addition, the Lead Representatives shall have such other functions and
responsibilities as may be determined by the Operating Committee from time to
time. The Operating Committee will oversee the implementation and ongoing
operation of this Agreement and shall attempt in good faith to resolve disputes
between the parties. Each of the parties shall have the right to (i) replace one
or more of its Operating Committee members at any time with employees or
officers with comparable knowledge, expertise and decision-making authority and
(ii) designate an alternative Lead Representative.
     (b) The Operating Committee shall act by a majority vote of its members. If
the Operating Committee fails to make a decision, resolve a dispute or agree
upon any necessary action, the unresolved matters shall be handled by the
dispute resolution procedures contained in the Separation Agreement.
     (c) During the term of this Agreement, the full Operating Committee shall
meet at such times as may be required by either Lead Representative. Meetings of
the Operating Committee may be in person or via teleconference and shall be
convened and held in accordance with such procedures as the Operating Committee
may determine from time to time.

 



--------------------------------------------------------------------------------



 



          Section 13.15 Effect if Distribution Does Not Occur. Notwithstanding
anything in this Agreement to the contrary, if the Separation Agreement or
Transition Services Agreement is terminated prior to the Distribution Date, this
Agreement shall be of no further force and effect.
          Section 13.16 Corporate Authorization. The officers of Cadbury and
DPSG are hereby authorized, empowered and directed, in the name and on behalf of
each of Cadbury and DPSG, respectively, to take or cause to be taken all such
further action, to execute and deliver or cause to be executed and delivered all
such further agreements, certificates, instruments and documents, to make or
cause to be made all such filings with governmental or regulatory authorities,
and to pay or cause to be paid all such fees and expenses, in each case which
shall in such officers’ judgment be deemed necessary, proper or advisable to
effect and carry out the intent of this Agreement, such determination to be
evidenced conclusively by such officers’ execution and delivery thereof or
taking of action in respect thereto.
     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
in their names by a duly authorized officer as of the date first written above.

            CADBURY SCHWEPPES, PLC
      By:   /s/ Henry Udow       Name:  Henry Udow       Title:  Chief Legal
Officer and Group Secretary       DR PEPPER SNAPPLE GROUP, INC.
      By:   /s/ James L. Baldwin       Name:  James L. Baldwin      
Title:  Executive Vice President and Secretary       CADBURY PLC, solely for the
purposes of Section 10.05
      By:   /s/ Henry Udow       Name:  Henry Udow       Title:  Chief Legal
Officer and Group Secretary    

 



--------------------------------------------------------------------------------



 



Schedule 1.01(i)
Employees Employed Outside the U.S. but Covered
Under U.S. Compensation and Benefit Plans
     Pedro Herrán Gacha and Mario Magro are employed in Mexico but covered under
U.S. compensation and benefits plans.

 



--------------------------------------------------------------------------------



 



Schedule 2.02(c)
Former DPSG Employees
     For purposes of this Agreement, Jim Robertson, Michael Clark and Michael
Mason shall be treated as Former Cadbury Employees.

 



--------------------------------------------------------------------------------



 



Schedule 6.03
Assumptions and Methods to be
Used for the Calculation of the Final Pension Transfer Amount
Actuarial Assumptions and Methods for Personal Pension Account Plan

     
Interest Rate
  PBGC assumptions for plans terminating in January, 2008: 5.42% for the first
20 years and 4.49% thereafter.
 
   
Mortality
  ERISA Section 4044 mortality rates for 2008 valuation dates
 
   
Retirement Age
  XRA’s as defined in PBGC Reg. Section 4044.55 based on amount of benefit, the
year when a participant reaches his unreduced retirement age (URA), the
participant’s URA, and the participant’s earliest retirement age at the
determination date.
 
   
Form of Benefit
  For existing retirees, actual benefit form. Active employees are assumed to be
married and to receive a qualified joint and survivor. Husbands are assumed to
be four years older than wives.
 
   
Expense Loading
  The PBGC expense loading was included in the present values. The $200 per
participant amount is assigned to the highest priority category (where PC1 is
“higher” than PC2) where the participant has benefits. The 5% loading goes to
the priority category with the first $200,000 of present value, and the lower
percentage goes in the remaining priority categories.
 
   
Assets
  January 1, 2008 asset data provided by the trustee, State Street
 
   
Census Data
  Participant data as of January 1, 2008 was provided by Mercer Human Resource
Consulting. Data was reviewed for reasonableness and consistency, but no audit
was performed. Assumptions or estimates were made by the Towers Perrin actuaries
when data was not available. We are not aware of any errors or omissions in the
data that would have a significant effect on the results of our calculations.
 
   
 
  Participants were allocated as Beverages or Confectionary based on indicators
in the census data provided by Mercer. Cadbury confirmed that participants
indicated as Confectionary-Uncertain should be treated as Confectionary.

Personal Pension Account Plan Provisions

     
Participation Date
  Salaried employees are eligible to participate in the plan on the first
payroll period following completion of one year of eligibility service.
Eligibility service is a 12-month period during which the employee

 



--------------------------------------------------------------------------------



 



     
 
  complete 1,000 hours of service. All regular full-time salaried employees,
employed prior to January 1, 1992, begin participating on January 1, 1992.
Participants in the former Dr. Pepper/Seven-Up companies Pension Plan (DPSG
Plan) as of December 31, 1995 participate as of January 1, 1996. Participants in
the Adams Retirement Plan as of April 30, 2005 participate as of May 1, 2005.
Employees hired on or after January 1, 2007 are not eligible to participate in
the plan.
 
   
Definitions
   
 
   
Vesting service
  Completed years of employment generally including employment with acquired
companies and Cadbury affiliates.
 
   
Benefit service
  Years and fractional years of employment:
 
   
 
  Employees who did not elect to participate in the Cadbury U.S.A. Salaried
Employees’ Pension Plan begin to accrue benefit service on January 1, 1979.
 
   
 
  Employees of Duffy-Mott Company, Inc. who began to participate in this plan as
of January 1, 1985 begin to accrue benefit service as of March 29, 1982.
 
   
 
  Employees covered under the National Distillers and Chemical Corporate Pension
Plan begin to accrue benefit service as of July 19, 1982.
 
   
 
  Employees who became participants as a result of the May 30, 1986 acquisition
begin to earn service under this plan on various dates, as provided by Cadbury.
 
   
 
  Employees of the former Seven Up Company begin to accrue benefit service on
November 12, 1986.
 
   
 
  Employees of Canada Dry at the time of the DPSG acquisition begin to accrue
benefit service on February 3, 1982.
 
   
 
  Employees of Welch’s begin to accrue benefit service on September 1, 1981.
 
   
 
  Employees who became participants as a result of the Snapple Beverage Group,
Inc. acquisition begin to earn service under this plan on January 1, 2001.
 
   
 
  Employees who became participants as a result of the Carteret

 



--------------------------------------------------------------------------------



 



     
 
  Packaging, Inc. acquisition begin to earn service under this plan on
January 11, 2001.
 
   
 
  Employees who became participants as a result of the Slush Puppie acquisition
begin to earn service under this plan on January 24, 2001. Employees who became
participants as a result of the Yoo Hoo Division acquisition begin to earn
service under this plan on October 23, 2001.
 
   
 
  Employees who became participants as a result of the ReaLemon/ReaLime Group
acquisition begin to earn service under this plan on January 1, 2002.
 
   
 
  Employees who became participants as a result of the Adams acquisition begin
to earn service under this plan on May 1, 2005.
 
   
Compensation Considered
  Base pay, overtime pay, Annual Incentive Plan bonus, but excluding deferred
compensation. Compensation is limited by 401 (a)(17).
 
   
Average Annual Compensation
  The average of the five highest consecutive completed calendar years of
compensation out of the last ten completed calendar years. For participants in
the former DPSG Plan, final average compensation is the average of the three
highest consecutive completed calendar years of compensation out of the last ten
completed calendar years.
 
   
Social Security Benefits
  Amount to which participant is entitled to at age 65 based on earnings during
periods for which benefit service is accrued.
 
   
Benefit Under the Plan as of 12/31/91
  Benefit:
56% of final average compensation less 50% of Social Security benefit as of
December 31, 1991, reduced proportionately for benefit service of less than
25 years as of December 31, 1991.
 
   
 
  Offset Benefit:
Above benefit will be offset by any benefit accrued under the Retirement Plan
for Employees of Del Monte Corporation for service which is considered benefit
service under this plan, by benefits earned in non-U.S. Cadbury plans, and by
annuity benefits purchased from insurance companies.
 
   
 
  Grandfathered Benefits for former Duffy-Mott participants:
 
  Larger of: Accrued benefit under the Duffy-Mott Plan as of March 28, 1982
(converted to a life annuity), plus the accrued benefit determined in accordance
with benefit above based on
 
   
 
  •    Benefit service after March 28, 1982.

 



--------------------------------------------------------------------------------



 



     
 
 
•     Accrued benefit under the Duffy-Mott Plan based on service to the earlier
date of termination or December 31, 1989.
 
   
DPSG Benefit Under the Plan as of 12/31/95
  Benefit:
 
   
 
  2.50% of final three year average compensation times benefit service up to
20 years plus .50% of final three year average compensation times benefit
service in excess of 20 years.
 
   
 
  Offset Benefit:
 
  Benefit above will be offset by annuities purchased from the New England Life
Insurance Company.
 
   
 
  Philip Morris Benefit:
 
  Benefit above will be in addition to any annuity benefit accrued under the
Seven Up Company Retirement Plan (SU Plan) as of November 11, 1986.
 
   
Eligibility for Benefits
   
 
   
Normal Retirement
  The first of the month coincident with or next following the later of
attainment of age 65 and the fifth anniversary of employment. For participants
in the DPSG Plan as of December 31, 1996, normal retirement date is the first of
the month following the attainment of age 65.
 
   
Early Retirement
  The first month coincident with or next following attainment of age 55 and
completion of 10 years of vesting service.
 
   
 
  Participants covered by the Retirement plan for Employees of Peter Paul, Inc.
as of December 31, 1978 are eligible for an early retirement pension of the
first month coincident with or next following attainment of age 50 and
completion of 15 years of vesting service.
 
   
 
  Participants covered by the Pension plan for Eligible Salaried Employees of
National Distillers and Chemical Corporation who became participants of the plan
on July 19, 1982 are eligible for an early retirement pension on the first of
the month coincident with or next following attainment of age 55 and completion
of 10 years of Vesting Service.
 
   
 
  Participants covered by the DPSG Plan as of December 31, 1995 are eligible for
an early retirement pension on the first of the month coincident with or next
following attainment of age 55 and completion of 5 years of vesting service,
based on the December 31,

 



--------------------------------------------------------------------------------



 



     
 
  1995 accrued benefit.
 
   
Vested Retirement Pension
  Completion of five years of vesting service (including service with acquired
or affiliated companies).
 
   
Death Benefit
  Beneficiary of participant who dies.
 
   
Disability
  Employees who are receiving payments under the long-term disability plan
and/or Workers’ Compensation payments.
 
    Monthly Benefits Paid Upon the Following Events
 
   
Normal Retirement
  Excludes former Duffy-Mott participants as described previously.

  (1)   For employees at least age 50 with at least 10 years of vesting service
as of December 31, 1991, the greater of

  (a)  

  or (b), where:     (a) =   Benefit under the plan as of December 31, 1991,

times

      Final Average Compensation at December 31, 1993
Final Average Compensation at December 31, 1991

times

      Final Average Compensation at Retirement
Final Average Compensation at December 31, 1993         plus the PPA annuity
described in (2)(b) below.     (b)=   Benefit formula under the plan in effect
as of December 31, 1991, using all benefit service and final average
compensation at retirement date.     (2)   For employees under age 50, or with
less than 10 years of vesting service as of December 1991, (a) + (b) where:
(a) = Benefit under the plan as of December 31, 1991

times

      Final Average Compensation at December 31, 1993
Final Average Compensation at December 31, 1991

times

      Final Average Compensation at Retirement
Final Average Compensation at December 31, 1993     (b) =   The PPA annuity
which is the value of the PPA account defined in (6) below divided by an annuity
factor using the 1994 Group Annuity Reserving Table and the average yield on
30 year treasuries for the October before the plan year in

 



--------------------------------------------------------------------------------



 



      which payments are made.

  (3)   For former A&W employees, (a) + (b), where:

  (a) =   Benefit under the A&W plan as of December 31, 1993, and     (b) =  
The PPA annuity, where allocations start in 1994 as defined in (2)(b) above.

  (4)   For active participants in the DPSG plan as of December 31, 1995 who are
at least age 50 with at least 10 years of vesting service as of that date, the
greater of (a) or (b) where:
(a) = Dr Pepper benefit under the plan as of December 31, 1995

times

      Final Average Compensation at Retirement
Final Average Compensation at December 31, 1995         plus the PPA annuity
defined in (2)(b) above.     (b) =   Benefit formula under the DPSG Plan in
effect as of December 31, 1995, using all benefit service and final three year
average compensation at retirement date.

  (5)   For active participants in the DPSG Plan as of December 31, 1995 who
were under age 50, or with less than 10 years of vesting service as of that date
(a) + (b), where:
(a) = Dr Pepper benefit under the plan as of December 31, 1995

times

      Final Average Compensation at Retirement
Final Average Compensation at December 31, 1995     (b) =   The PPA annuity
defined in (2)(b) above.

  (6)   The PPA account is a record keeping account, established for each
participating employee, which each year is credited with an annual allocation
based on the following table:

 



--------------------------------------------------------------------------------



 



                                      Allocation % of Compensation     Earnings
up to the   Earnings above the     Social Security   Social Security     Wage
Base   Wage Base Sum of Age plus                 Vesting Service as            
    of January 1   Before   After   Before   After     1999   1998   1999   1998
Less than 35
    2.50 %     2.75 %     5.00 %     5.50 %
35 to less than 45
    3.50 %     3.75 %     7.00 %     7.50 %
45 to less than 55
    4.50 %     4.50 %     9.00 %     9.00 %
55 to less than 65
    6.00 %     6.00 %     11.00 %     11.00 %
65 to less than 75
    8.00 %     8.00 %     13.00 %     13.00 %
75 or more
    10.00 %     10.00 %     15.00 %     15.00 %

     
 
  The first such allocation is on December 31, 1992 for active employees except
participants in the DPSG Plan as of December 31, 1995. The first allocation for
the DPSG plan active participants as of December 31, 1995 is on December 31,
1996. On December 31 of each year, interest is credited on the balance in the
account as of January 1 of that year. The first such interest credit will be
made on December 31, 1993 (December 31, 1997 for DPSG plan active participants
as of December 31, 1995). The interest rate equals the 12-month average of one
year Treasury Bill rates, plus one percentage point, with a minimum of 5% (4%
prior to 1999).
 
   
 
  In addition, all active participants as of January 1, 1995 will receive a
special interest credit of 5.00% on their January 1, 1995 account balance.
 
   
Early Retirement
  Normal retirement benefit as determined according to Normal Retirement Pension
above but based upon final average compensation, Social Security benefit,
benefit service and PPA annuity as of the employee’s early retirement date. If
payments are to commence prior to normal retirement date, such payments, except
for the PPA annuity and the portion accrued under the DPSG Plan formula, will be
reduced by 2% for each of the first 3 years and 4% for each additional year that
early retirement date precedes normal retirement date. The portion of any
payments attributable to the DPSG Plan formula will be reduced by 6 2/3% for
each of the first 5 years and 3 1/3% for each additional year the early
retirement date precedes normal retirement date. In addition, the portion of any
payments attributable to the Philip Morris benefit indicated above will be
reduced by 6% for each of the first 5 years by which early retirement date
precedes attainment of age 60. For former DPSG Plan participants with at least
30 years of vesting service, no reduction will apply to their Philip Morris
benefits, if they retire from active service. There is no reduction for
employees who were covered by the Duffy-Mott Plan if they have completed 40 or
more

 



--------------------------------------------------------------------------------



 



     
 
  years of service. For former A&W employees the early retirement benefit will
not be less than that calculated using the accrued A&W benefit as of
December 31, 1993 with the A&W plan early retirement factors.
 
   
Vested Retirement Pension
  Normal retirement benefit as determined according to Normal Retirement Pension
above based upon final average compensation, Social Security benefit, benefit
service and PPA annuity as of the employee’s termination date. Payments may
commence immediately, but is actuarially reduced prior to earliest retirement
age provided he or she had accrued the required vesting service prior to
termination. Former SU Plan participants who are eligible for a vested
retirement pension will have their payments reduced by 6% for each of the first
10 years that their vested retirement date precedes normal retirement date.
 
   
Death Benefit
  For beneficiaries of participants who die prior to satisfying the service
requirement for early retirement: 50% of the employee’s vested accrued benefit
reduced on an actuarially equivalent basis and converted to a 50% joint and
survivor form of payment commencing as of the date of death.
 
   
 
  For beneficiaries of participants who die after satisfying the requirements
for early retirement: 50% of the employee’s vested accrued benefit, converted to
a 50% joint and survivor form of payment commencing as of the date of death.
 
   
 
  For beneficiaries of participants who die after normal retirement date: 50% of
the employee’s vested accrued benefit as reduced for the 50% joint and survivor
annuity payable for the beneficiary’s lifetime.
 
   
 
  In all cases, the death benefit is assumed payable as a lump sum.
 
   
Disability
  PPA allocations based on pay at the time of disability continue to be made
until retirement or recovery, and the employee continues to accrue vesting
service.
 
   
 
  The disability benefit is assumed payable as a lump sum at normal retirement
date.
 
   
Other Plan Provisions
   
 
   
Normal Form of Payment
  Life annuity
 
   
Optional Forms of
  Actuarially equivalent to life annuity:

 



--------------------------------------------------------------------------------



 



     
Retirement Benefits
   
 
   
 
  (1) Joint and survivor: 100%, 75%, or 50%
 
   
 
  (2) 5 or 10 years certain and continuous
 
   
 
  (3) Lump Sum

 



--------------------------------------------------------------------------------



 



APPENDIX 1
FORM OF
BUSINESS ASSOCIATE AGREEMENT
Health Insurance Portability and Accountability Act (HIPAA)
In conformity with the regulations at 45 C.F.R. §§ 160.103 and 164.501 (the
“Privacy and Security Rules”) and for the consideration already existing between
the parties, this Agreement is made between Business Associate and Covered
Entity so that Business Associate will have the authority to, under the
following conditions and provisions, create, receive and otherwise have access
to certain Protected Health Information which Business Associate has created,
received or otherwise have access to in conjunction with the insurance brokerage
and/or benefits consulting services to be provided to Covered Entity.

1.   Definitions. The following terms, as used in this Agreement, shall have the
meaning set forth below:

  (a)   Agreement means this Business Associate Agreement.     (b)   C.F.R.
means the Code of Federal Regulations.     (c)   Business Associate shall mean
Dr Pepper Snapple Group, Inc.     (d)   Covered Entity shall mean Cadbury Adams
Holdings LLC, on behalf of both itself and its group health plans, for which
Business Associate performs services.     (e)   Designated Record Set has the
meaning assigned to such term in 45 C.F.R. §164.501.     (f)   Electronic
Protected Health Information, or ePHI shall have the same meaning as the term
“electronic protected health care information”, defined at 45 C.F.R. §160.103.
ePHI shall be a subset of PHI for all purposes herein.     (g)   Individual
shall have the same meaning as the term “individual” in 45 C.F.R. §160.103 and
shall include a person who qualifies as a personal representative in accordance
with 45 C.F.R. §164.502(g).     (h)   Privacy Rules mean the standards for
privacy of individually identifiable health information in 45 C.F.R. §§ 160 and
164, Subpart A and E.     (i)   Protected Health Information, or PHI shall have
the same meaning as the term “Protected Health Information” defined at 45 C.F.R.
§160.103, and limited to the information created or received by Business
Associate from or on behalf of Covered Entity.     (j)   Secretary shall mean
the Secretary of the U.S. Department of Health and Human Services or its
designee.     (k)   Security Incident shall have the same meaning as such term
is used in the Security Rules.     (l)   Security Rules mean the standards for
security of electronic protected health information, established at 45 C.F.R.
§164, Subpart C.

2.   Obligations and Activities of Business Associate

  (a)   Business Associate agrees to not use or disclose PHI other than as
permitted or required by this Agreement or as required by law.

 



--------------------------------------------------------------------------------



 



  (b)   Business Associate agrees to use appropriate safeguards to prevent use
or disclosure of PHI other than as provided for by this Agreement.     (c)  
Business Associate agrees to report to Covered Entity any use or disclosure of
the PHI not provided for by this Agreement of which it becomes aware, and
including the reporting of any Security Incident of which it becomes aware to
Covered Entity.     (d)   Business Associate agrees to ensure that any agent,
including a subcontractor, to whom it provides PHI received from, or created or
received by Business Associate on behalf of Covered Entity agrees to the same
restrictions and conditions that apply through this Agreement to Business
Associate with respect to such information.     (e)   Business Associate agrees
to provide access, at the request of and in the time and manner designated by
Covered Entity, to PHI in a Designated Record Set, to Covered Entity so that the
Covered Entity may meet the requirements under 45 C.F.R. §164.524.     (f)  
Business Associate agrees to make any reasonable amendment(s) to PHI in a
Designated Record Set that the Covered Entity directs or agrees to pursuant to
45 C.F.R. §164.526 at the request of Covered Entity.     (g)   Business
Associate agrees to make internal practices, books and records, including
policies and procedures about PHI, relating either directly or indirectly to the
use and disclosure of PHI received from, or created or received by Business
Associate on behalf of Covered Entity, available to the Secretary, in a time and
manner designated by the Secretary, for purposes of the Secretary determining
Covered Entity’s compliance with the Privacy and Security Rules.     (h)  
Business Associate agrees to document such disclosures of PHI and information
related to such disclosures as would be required for Covered Entity to respond
to a request by an Individual for an accounting of disclosures of PHI in
accordance with 45 C.F.R. §164.528.     (i)   Business Associate will implement
administrative, physical and technical safeguards that reasonably and
appropriately protect the confidentiality, integrity, and availability of the
ePHI that it creates, receives, maintains, or transmits on behalf of Covered
Entity.

3.   Permitted Uses and Disclosures by Business Associate

  (a)   General Use and Disclosure Except as otherwise limited in the
Agreements, Business Associate may use or disclose PHI to perform its
obligations as an insurance broker and/or benefits consultant to Covered Entity
and/or Covered Entity’s plan sponsor, provided that such use or disclosure would
not violate the Privacy and Security Rules if done by Covered Entity either
jointly or individually.     (b)   Specific Use and Disclosure Provisions Except
as otherwise limited in the Agreements, Business Associate may use and/or
disclose PHI for the proper management and administration of Business Associate,
provided that disclosures are permitted by the Privacy and Security Rules, or
Business Associate obtains reasonable assurances from the person to whom the
information is disclosed that the PHI will remain confidential and used or
further disclosed only as required by

 



--------------------------------------------------------------------------------



 



      law or for the purpose for which it was disclosed to the person, and the
person notifies Business Associate of any instances of which it is aware in
which the confidentiality of the information has been breached.

  (i)   Except as otherwise limited in the Agreements, Business Associate may
use PHI to provide data aggregation services to Covered Entity as permitted by
42 C.F.R. §164.504(e)(2)(i)(B).     (ii)   Business Associate may use PHI to
report violations of law to appropriate Federal and State authorities,
consistent with 42 C.F.R. §164.502(j)(1).

4.   Obligations of Covered Entity

  (a)   Provisions for Covered Entity to Inform Business Associate of Privacy
Practices

  (i)   Covered Entity shall provide Business Associate with the notice of
privacy practices that Covered Entity produces in accordance with 45 C.F.R.
§164.520, as well as any changes to such notice.     (ii)   Covered Entity shall
provide Business Associate with any changes in, or revocation of, permission by
an Individual to use or disclose PHI, to the extent that such changes affect
Business Associate’s uses or disclosures of PHI.     (iii)   Covered Entity
shall notify Business Associate of any amendment or restriction to the use or
disclosure of PHI that Covered Entity has agreed to in accordance with 45 C.F.R.
§164.522.

  (b)   Permissible Requests by Covered Entity. Covered Entity shall not request
Business Associate to use or disclose PHI in any manner that would not be
permissible under the Privacy and Security Rules if done by Covered Entity.

5.   Term and Termination

  (a)   Term. The provisions of this Agreement shall take effect as of the date
Business Associate receives or creates PHI from or on behalf of Covered Entity,
and shall terminate as of the date Business Associate no longer provides
insurance brokerage and/or benefits consulting services to Covered Entity and/or
Covered Entity’s plan sponsor, subject to Section 5(c) herein.     (b)  
Termination for Cause. Without limiting the termination rights of the parties
pursuant to the Agreement, and subject to Section 5(c) below, upon Covered
Entity’s knowledge of a material breach by Business Associate of the provisions
of this Agreement, Covered Entity shall provide an opportunity for Business
Associate to cure the breach (including amending or terminating sections of the
Agreement) or end the violation and terminate the Agreement, if Business
Associate does not cure the breach or end the violation within the time
specified by Covered Entity.     (c)   Effect of Termination. Upon termination
of this Agreement for any reason, Business Associate shall return or destroy all
PHI that Business Associate or its agents or subcontractors still maintain in
any form, and shall retain no copies of such PHI. If Business Associate
reasonably determines that return or destruction is not feasible, however,
Business Associate shall continue to extend the protections of this Agreement to
such PHI, and limit further use of such PHI to those purposes that make the
return or destruction of such PHI infeasible, pursuant to 45 C.F.R.
§164.504(e)(ii)(2)(I).

 



--------------------------------------------------------------------------------



 



6.   Miscellaneous

  (a)   Regulatory References. A reference in this Agreement to a section in the
Privacy and Security Rules means the section as in effect or as amended, and for
which compliance is required.     (b)   Amendment. The parties acknowledge that
state and federal laws relating to data security and privacy are rapidly
evolving and that amendment of this Agreement may be required to provide for
procedures to ensure compliance with such developments. The parties specifically
agree to take such action as is necessary to implement the standards and
requirements of the Privacy and Security Rules and other applicable laws
relating to the security and confidentiality of individually identifiable health
information. Upon the request of either party, the other party agrees to
promptly enter into negotiations concerning the terms of an amendment to this
Agreement in order to safeguard PHI consistent with the Privacy and Security
Rules and other applicable laws relating to the security and confidentiality of
such information.     (c)   Interpretation. Any ambiguity in this Agreement
shall be resolved in favor of a meaning that permits Covered Entity to comply
with the Privacy and Security Rules.     (d)   No third party beneficiary.
Nothing express or implied in this Agreement is intended to confer, nor shall
anything herein confer, upon any person other than the parties and the
respective successors or assigns of the parties, any rights, remedies,
obligations, or liabilities whatsoever.     (e)   Governing Law. Except where
governed by federal law or regulation, this Agreement shall be governed by and
construed in accordance with the laws of the state of Texas.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be signed and
delivered by their duly authorized representatives, as of the Agreement’s
Effective Date.

                      Cadbury Adams Holdings LLC       Dr Pepper Snapple Group,
Inc.     on behalf of both itself corporately and its
group health plans                
 
                   
By:
          By:        
 
 
 
         
 
   
Print Name:
          Print Name:        
 
 
 
         
 
   
Print Title:
          Print Title:        
 
 
 
         
 
   
Date:
          Date:        
 
 
 
         
 
   

 



--------------------------------------------------------------------------------



 



APPENDIX 2
CANADIAN EMPLOYMENT MATTERS
ARTICLE 1
SCOPE AND DEFINITIONS
     Section 1.01 Scope. This Appendix shall apply only to the extent relevant
in connection with the appropriate treatment of employee matters with respect to
an Employee whose primary employer within the Cadbury Group or the DPSG Group is
or was an entity domiciled in Canada (“Canadian Employee”). In respect of any
employee matters applicable to a Canadian Employee not specifically dealt with
in this Appendix 2, the terms of the Agreement shall apply mutatis mutandis to
the extent applicable.
     Section 1.02 Definitions. Unless otherwise defined herein, each capitalized
term shall have the meaning specified for such term as used in the Agreement.
     “Cadbury Canadian Benefit Plans” means Canadian Benefit Plans sponsored or
maintained by Cadbury or a Cadbury Subsidiary.
     “Cadbury Canadian Plans” means Canadian Plans sponsored or maintained by
Cadbury or a Cadbury Subsidiary.
     “Cadbury Canadian Savings Plans” means Canadian Savings Plans sponsored or
maintained by Cadbury or a Cadbury Subsidiary.
     “Cadbury Designated Pension Plan” means the Cadbury Schweppes Canada
Pension Plan for Designated Colleagues and the Cadbury Schweppes Canada
Supplemental Pension Plan for Designated Colleagues.
     “Canadian Benefit Plan” means any contract, agreement, policy, practice,
program, plan, or arrangement, other than a Canadian Pension Plan or Canadian
Savings Plan, providing for benefits to any Canadian Employee, or to any family
member, dependent or beneficiary of any such employee, in respect of, disability
(long or short), health, dental, life, accidental death and dismemberment and
travel and accident insurance.
     “Canadian Employee” has the meaning given in Section 1.01 of this
Appendix 2.
     “Canadian Pension Plans” means any contract, agreement, policy, practice,
program, plan or arrangement providing pension benefits to any Canadian Employee
by way of a registered pension plan (as defined in the Income Tax Act (Canada).
     “Canadian Plans” means Canadian Savings Plans, Canadian Benefit Plans and
Canadian Pension Plans.

 



--------------------------------------------------------------------------------



 



     “Canadian Savings Plan” means any contract, agreement, policy, practice,
program, plan or arrangement providing savings plan benefits to any Canadian
Employee by way of a “registered retirement savings plan” (as defined in the
Income Tax Act (Canada) or a non-registered savings plan, but excluding Canadian
Pension Plans.
     “DPSG Canadian Plans” means Canadian Plans sponsored or maintained by DPSG
or a DPSG Subsidiary.
     “Service Provider Agreements” has the meaning given in Section 4.01 of this
Appendix 2.
ARTICLE 2
CANADIAN BENEFIT PLANS
     Section 2.01 Cessation of Participation under Canadian Benefit Plans.
     (a) Cadbury and DPSG shall take any and all action as shall be necessary or
appropriate so that participation in Cadbury Canadian Benefit Plans by each DPSG
Business Employee and Former DPSG Employee shall terminate in connection with
the Distribution on or before the Distribution Date and DPSG and each DPSG
Subsidiary shall cease to be a participating employer under the terms of such
Cadbury Canadian Benefit Plans as of such date.
     (b) In connection with such cessation of participation in the Cadbury
Canadian Benefit Plans, DPSG shall establish similar Canadian Benefit Plans for
each affected DPSG Business Employee and Former DPSG Employee for coverage on
and after the effective date of such cessation of participation in the Cadbury
Canadian Benefit Plans.
     (c) DPSG shall assume and be responsible for all liabilities and
obligations relating to Canadian Benefit Plan benefits for each DPSG Business
Employee and Former DPSG Employee incurred prior to the date of transfer of such
liabilities and obligations, and Cadbury shall assume and be responsible for
liabilities and obligations relating to Canadian Benefit Plan benefits for
Cadbury Business Employees and Former Cadbury Employees.
ARTICLE 3
CANADIAN SAVINGS PLANS
     Section 3.01 Cessation of Participation under Canadian Savings Plans.
     (a) Cadbury and DPSG shall take any and all action as shall be necessary or
appropriate so that participation in Cadbury Canadian Savings Plans by each DPSG
Business Employee and Former DPSG Employee shall terminate in connection with
the Distribution on or before the Distribution Date and DPSG and each DPSG
Subsidiary shall cease to be a participating employer under the terms of such
Canadian Savings Plans as of such date.
     (b) In connection with such cessation of participation in the Cadbury
Canadian Savings Plans, DPSG shall establish and adopt or shall designate a
Canadian Savings Plans for each affected DPSG Business Employee that will
provide benefits on and after the effective time of such cessation of
participation in the Cadbury Canadian Savings Plans.

 



--------------------------------------------------------------------------------



 



     (c) DPSG shall assume and be responsible for all liabilities and
obligations relating to Canadian Savings Plan benefits for each DPSG Business
Employee and Cadbury shall have all liability and obligations relating to
Canadian Savings Plan benefits for Cadbury Business Employees.
ARTICLE 4
CANADIAN PENSION PLANS & SUPPLEMENTAL PENSION PLANS
     Section 4.01 Cessation of Participation.
     (a) Cadbury and DPSG shall take any and all action as shall be necessary or
appropriate so that active participation in, and benefit accruals under, the
Cadbury Designated Pension Plans by each DPSG Business Employee shall cease to
be effective on or before the close of business on the Distribution Date and
DPSG and each DPSG Subsidiary shall cease to be a participating employer under
the terms of such Cadbury Designated Pension Plans as of such date.
     (b) In respect of each DPSG Business Employee participating in Cadbury
Designated Pension Plans, as set forth in Schedule 4.01(b), DPSG or DPSG
Subsidiary shall assume and be responsible for all liabilities and obligations
relating to Canadian Pension Plan benefits to be provided to each DPSG Business
Employee for service on and after the cessation of participation in the Cadbury
Designated Pension Plans as provided in Section 4.01(a). Subject to applicable
funding or balance sheet adjustments between DPSG and Cadbury on an IAS19
liability basis as of December 31, 2007, Cadbury or a Cadbury Subsidiary shall
retain or assume and be responsible for all liabilities and obligations relating
to all benefits accrued by, and which remains payable to, DPSG Business
Employees or Former DPSG Employees, under the terms of the Cadbury Designated
Pension Plans, without further benefit accrual or otherwise on after the
cessation of participation in the Cadbury Designated Pension Plans as provided
for above.
ARTICLE 5
THIRD PARTY SERVICE PROVIDER AGREEMENTS
          In connection with any agreements entered into by Cadbury or a Cadbury
Subsidiary with third party service providers for the provision of services to
be performed in connection with the administration of the Canadian Plans
(“Service Provider Agreements”),
(a) where such Service Provider Agreements relate solely to the provision of
services in connection with DPSG Canadian Plans, then the Parties will use
reasonable commercial efforts to have such agreements assigned to DPSG or a DPSG
Subsidiary on or before the Distribution Date or DPSG shall enter into new
agreements in connection with the services so performed in connection with the
DPSG Canadian Plans effective on or before the Distribution Date, and DPSG will
be liable for all obligation and liabilities in connection with such Service
Provider Agreements.
(b) where such Service Provider Agreements relate to the provision of services
with respect to both Cadbury Canadian Plans and DPSG Canadian Plans then DPSG
shall, effective on or before the Distribution Date, enter into new agreements
in connection with the services so performed in connection with the DPSG
Canadian Plans and

 



--------------------------------------------------------------------------------



 



thereafter any such existing Service Provider Agreements shall apply only to
Cadbury Canadian Plans.

 



--------------------------------------------------------------------------------



 



Schedule 4.01(b)
DPSG Business Employees Participating in Cadbury Designated Pension Plans
          For purposes of this Appendix 2, Andrew Bayfield, Wayne Delfino and
Ron Segal are participants in the Cadbury Designated Pension Plans.

 